Exhibit 10.12.2




























FIRST AMENDED AND RESTATED
TEXAS CRUDE OIL GATHERING AGREEMENT


consisting of the
FIRST AMENDED AND RESTATED TEXAS AGREEMENT
TERMS AND CONDITIONS RELATING TO
CRUDE OIL GATHERING SERVICES


taken together with an applicable
FIRST AMENDED AND RESTATED
TEXAS AGREEMENT ADDENDUM
that references these Agreement Terms and Conditions


now or in the future effective







--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
PAGE
ARTICLE 1 DEFINITIONS
1
 
 
 
Section 1.1
Definitions
1
Section 1.2
Other Terms
12
Section 1.3
References and Rules of Construction
12
 
 
 
ARTICLE 2 PRODUCT DEDICATION AND REAL PROPERTY DEDICATION
13
 
 
 
Section 2.1
Producer’s Dedications
13
Section 2.2
Conflicting Dedications
13
Section 2.3
Producer’s Reservation
14
Section 2.4
Releases from Dedication
14
Section 2.5
Covenants Running with the Land
16
Section 2.6
Recording of Agreement
17
 
 
 
ARTICLE 3 SYSTEM EXPANSION AND CONNECTION OF WELLS
17
 
 
 
Section 3.1
Development Report; System Plan; Meetings
17
Section 3.2
Cancellation of Planned Wells and Planned Separator Facilities
21
Section 3.3
Temporary Services
21
Section 3.4
Cooperation
22
Section 3.5
Grant of Access; Real Property Rights
22
 
 
 
ARTICLE 4 MEASUREMENT DEVICES
23
 
 
 
Section 4.1
Measurement Devices
23
Section 4.2
Measurement Procedures
25
Section 4.3
Product Meter Adjustments
26
 
 
 
ARTICLE 5 TENDER, NOMINATION, AND GATHERING OF PRODUCTION
26
 
 
 
Section 5.1
Limitations on Service to Third Parties
27
Section 5.2
Tender of Production
27
Section 5.3
Services; Service Standard
27
Section 5.4
Nominations, Scheduling, and Curtailment
28
Section 5.5
Suspension/Shutdown of Service
28
Section 5.6
Marketing and Transportation
30
Section 5.7
No Prior Flow of Product in Interstate Commerce
30
 
 
 



2
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





ARTICLE 6 FEES
30
 
 
 
Section 6.1
Fees
30
Section 6.2
Fee Adjustments
30
Section 6.3
Treatment of Byproducts, System Gains/Losses, Fuel and Related Matters
32
 
 
 
ARTICLE 7 QUALITY
33
 
 
 
Section 7.1
Quality Specifications
33
Section 7.2
Failure to Meet Specifications
34
Section 7.3
Indemnification Regarding Quality
35
 
 
 
ARTICLE 8 TERM
35
 
 
 
Section 8.1
Term
35
Section 8.2
Effect of Termination or Expiration of the Term
35
 
 
 
ARTICLE 9 TITLE AND CUSTODY
35
 
 
 
Section 9.1
Title
35
Section 9.2
Custody
35
 
 
 
ARTICLE 10 BILLING AND PAYMENT
36
 
 
 
Section 10.1
Statements
36
Section 10.2
Payments
36
Section 10.3
Adequate Assurances
37
Section 10.4
Audit
37
 
 
 
ARTICLE 11 REMEDIES
38
 
 
 
Section 11.1
Suspension of Performance; Temporary Release from Dedication
38
Section 11.2
No Election
38
Section 11.3
DIRECT DAMAGES
38
 
 
 
ARTICLE 12 FORCE MAJEURE
39
 
 
 
Section 12.1
Force Majeure
39
Section 12.2
Extension Due to Force Majeure
39
 
 
 
ARTICLE 13 CHANGE IN LAW; UNECONOMIC SERVICE
39
 
 
 
Section 13.1
Changes in Applicable Law
39
Section 13.2
Unprofitable Operations and Rights of Termination
40
 
 
 
ARTICLE 14 REGULATORY STATUS
43
 
 
 
Section 14.1
Non-Jurisdictional System
43
Section 14.2
Government Authority Modification
44
 
 
 
ARTICLE 15 INDEMNIFICATION AND INSURANCE
44
 
 
 
Section 15.1
Reciprocal Indemnity
44
Section 15.2
Indemnification Regarding Third Parties
44
Section 15.3
Penalties
44
Section 15.4
Insurance
45
 
 
 
ARTICLE 16 ASSIGNMENT
45
 
 
 
Section 16.1
Assignment of Rights and Obligations under this Agreement
45
Section 16.2
Pre-Approved Assignments
46
Section 16.3
Change of Control
48
 
 
 
ARTICLE 17 OTHER PROVISIONS
48
 
 
 
Section 17.1
Relationship of the Parties
48
Section 17.2
Notices
48
Section 17.3
Entire Agreement; Conflicts
48
Section 17.4
Waivers; Rights Cumulative
49
Section 17.5
Amendment
49
Section 17.6
Governing Law; Arbitration
49
Section 17.7
Parties in Interest
49
Section 17.8
Preparation of Agreement
49
Section 17.9
Severability
49
Section 17.10
Counterparts
50
Section 17.11
Confidentiality
50
 
 
 
 
 
 
 
EXHIBITS
 
EXHIBIT A
RESERVED
 
EXHIBIT B
DOWNTIME FEE REDUCTION
 
EXHIBIT C
OPERATING PRESSURE FEE REDUCTION
 
EXHIBIT D
INSURANCE
 
EXHIBIT E
FORM OF RECORDING MEMORANDUM
 



3
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------










4
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------






FIRST AMENDED AND RESTATED
TEXAS AGREEMENT TERMS AND CONDITIONS RELATING TO
CRUDE OIL GATHERING SERVICES


These FIRST AMENDED AND RESTATED TEXAS AGREEMENT TERMS AND CONDITIONS RELATING
TO CRUDE OIL GATHERING SERVICES (these “Agreement Terms and Conditions”) are
dated as of November 14, 2019 (the “T&C Effective Date”) and (i) shall be
effective with respect to each Agreement Addendum to which these Agreement Terms
and Conditions are incorporated into and made a part, and shall replace and
supersede any previous Agreement Terms and Conditions as of the T&C Effective
Date, (ii) shall apply to any subsequently executed Agreement Addendum entered
into by any Producer and any Midstream Co expressly referencing and
incorporating these Agreement Terms and Conditions and (iii) taken together with
each such existing or future Agreement Addendum shall constitute, in each case,
a single Agreement, separate and apart from any other Agreement governed by
these Agreement Terms and Conditions.
Recitals:
A.Producer owns rights, title and interests in certain oil and gas leases and
other interests located within the Dedication Area (defined below) that require
services related to the gathering of hydrocarbons.
B.    Producer wishes to obtain such gathering services from each Midstream Co
(defined below) that executes and delivers an Agreement Addendum (defined below)
pursuant to these Agreement Terms and Conditions, as modified by the applicable
Agreement Addendum.
C.    Producer desires to dedicate all crude oil it Controls (defined below)
that is attributable to its right, title and interest in certain oil and gas
leases and other interests located within the Dedication Area (defined below) to
the Individual System (defined below).
D.    Each Midstream Co that executes and delivers an Agreement Addendum owns
and operates an Individual System that gathers gas from certain oil and gas
leases and other interests.
Agreements:
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein, the mutual agreements in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Midstream Co and Producer hereby agree as follows:
Article 1
Definitions
Section 1.1    Definitions. As used in this Agreement, the following capitalized
terms shall have the meanings ascribed to them below:
“Adequate Assurance of Performance” has the meaning given to it in Section 10.3.
“Adjustment Year” has the meaning given to it in Section 6.2(a)(ii).
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with, such Person.


1
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





The following sentence shall not apply to the term “Affiliate” as used in
Section 2.2(b) or the definition of “Conflicting Dedication”: Producer and its
subsidiaries (other than OpCo and its subsidiaries), on the one hand, and OpCo
and its subsidiaries, on the other, shall not be considered Affiliates of each
other for purposes of this Agreement.
“Agreement” means the applicable Agreement Addendum taken together with these
Agreement Terms and Conditions, as modified by such Agreement Addendum.
“Agreement Addendum” means each Agreement Addendum by and between a Producer and
a Midstream Co that expressly states that it is governed by these Agreement
Terms and Conditions. “Agreement Addenda” shall be the collective reference to
each Agreement Addendum then in effect.
“Agreement Terms and Conditions” has the meaning given to it in the introductory
paragraph.
“API” means American Petroleum Institute.
“Associated Water” means water that is produced with Producer’s owned or
Controlled Product and delivered with such Product to the System at the Receipt
Point, which Midstream Co will separate (if and to the degree required) from
such Product prior to the redelivery of such Product to Producer at the Delivery
Point; provided that from and after the point that such water has been separated
from such Product (such term, in this context, used excluding Associated Water)
and delivered into the Water System, such water shall cease to be Associated
Water hereunder and shall be deemed to be Produced Water.
“Barrel” means a quantity consisting of forty-two Gallons.
“Beneficiary” has the meaning given to it in Section 4.1(g).
“BS&W” means basic sediment and water (which for the avoidance of doubt,
includes both Associated Water and Produced Water).
“Business Day” means a Day (other than a Saturday or Sunday) on which federal
reserve banks are open for business.
“Cancellation Costs” has the meaning given to it in Section 3.2(a).
“Cancellation Date” has the meaning given to it in Section 3.2(a).
“Claiming Party” has the meaning given to it in the definition of “Force
Majeure”.
“Communications” has the meaning given to it in Section 17.2.
“Complete” and “Completion” mean, with respect to a Well connection, Separator
Facility connection, Facility Expansion or other facility(ies), that all
construction, installation and testing work has been completed in a good and
workmanlike manner and the Well connection, Separator Facility connection,
Facility Expansion or other facility(ies), as the case may be, is ready to
provide Services hereunder.
“Completed Connection” has the meaning given to it in Section 3.1(d).
“Conditional Amount” has the meaning set forth in Section 10.1(a).


2
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





“Conflicting Dedication” means any gathering agreement, commitment, or
arrangement (including any volume commitment) that requires Producer’s owned or
Controlled Product to be trucked from or sold to a Third Party at the lease or
to be gathered on any gathering system or similar system other than the System,
including any such agreement, commitment, or arrangement burdening properties
hereinafter acquired by Producer in the Dedication Area. No dedication of
acreage shall constitute a Conflicting Dedication if Producer’s requirement
under such dedication is to deliver Product from the tailgate of the System or
any other point that is a Delivery Point hereunder. A right of first refusal in
favor of an entity other than Original Producer, OpCo, or any of their
Affiliates shall be deemed to be a “Conflicting Dedication” if Affiliates of
Original Producer are prohibited from providing Services pursuant to the
applicable agreement creating such right of first refusal.
“Control” (including the term “Controlled”) means (a) with respect to any
Person, the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting shares, by contract, or otherwise and (b) with respect to
any Product, such Product produced from the Dedication Area and owned by a Third
Party or an Affiliate and with respect to which Producer has the contractual
right or obligation (pursuant to a marketing, agency, operating, unit, or
similar agreement) to market such Product and Producer elects or is obligated to
market such Product on behalf of the applicable Third Party or Affiliate.
“Credit-Worthy Person” means a Person with a senior unsecured and
credit-unenhanced long term debt rating equivalent to A- or better as determined
by at least two rating agencies, one of which must be either Standard & Poor’s
or Moody’s (or if either one or both are not available, equivalent ratings from
alternate rating sources reasonably acceptable to Midstream Co).
“Curtailment Allowance” has the meaning given to it in Section 6.2(c)(ii).
“Curtailment Percentage” has the meaning given to it in Section 6.2(c)(iii).
“Day” means a 24-hour period of time from 7:00 a.m. Central Time on a calendar
day until 7:00 a.m. Central Time on the succeeding calendar day. The term
“Daily” shall have the correlative meaning.
“Dedicated Production” means (a) Product owned by Producer or an Affiliate of
Producer and produced from a Well within the Dedication Area that is operated by
Producer or an Affiliate under the Control of Producer, (b) Reserved, (c)
Product produced within the Dedication Area that is owned by a Third Party and
under the Control of Producer and (d) Purchased Dedicated Production.
Notwithstanding the foregoing, (i) any Product that is temporarily released
pursuant to the Releases of Dedication shall not be included in this definition
of “Dedicated Production”, (ii) any Product that is permanently released
pursuant to Section 2.4(a) or otherwise shall cease to be included in this
definition of “Dedicated Production” immediately upon the effectiveness of such
permanent release and (iii) in the event of an assignment by a Producer (“X”) to
an assignee (“Y”) that is permitted under Article 16, any Product that is so
assigned shall cease to be included in X’s “Dedicated Production” and, except
when assigned to Y free and clear of the Dedications as provided in Section
16.2, shall solely be included in Y’s “Dedicated Production” as of the effective
date of such assignment.
“Dedicated Properties” means the interests held by Producer or its Affiliates in
the oil and gas leases, mineral interests and other similar interests as of the
Effective Date or acquired by Producer or its Affiliates after the Effective
Date that relate to land within the Dedication Area. Notwithstanding the
foregoing, (a) any interest that was temporarily released pursuant to the
Releases of Dedication shall be deemed not included in this definition of
“Dedicated Properties” for the duration of such temporary release, (b) any
interest that is or was permanently released pursuant to Section 2.4(a) or
otherwise shall cease to be included in this


3
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





definition of “Dedicated Properties” immediately upon the effectiveness of such
permanent release and (c) in the event of an assignment by a Producer (“X”) to
an assignee (“Y”) that is permitted under Article 16, any interest that is so
assigned shall cease to be included in X’s “Dedicated Properties” and, except
when assigned to Y free and clear of the Dedications as provided in Section
16.2, shall solely be included in Y’s Dedicated Properties as of the effective
date of such assignment.
“Dedications” means the Product Dedication and the Real Property Dedication
together and “Dedication” means the Product Dedication or the Real Property
Dedication, as applicable.
“Dedication Area” means, with respect to this Agreement, the area described on
the applicable Agreement Addendum. Notwithstanding the foregoing, (a) any
acreage that was temporarily released pursuant to the Releases of Dedication
shall be deemed not included in this definition of “Dedication Area” for the
duration of such temporary release, (b) any acreage that is or was permanently
released pursuant to Section 2.4(a) or otherwise shall cease to be included in
this definition of “Dedication Area” immediately upon the effectiveness of such
permanent release and (c) in the event of an assignment by a Producer (“X”) to
an assignee (“Y”) that is permitted under Article 16, any acreage that is so
assigned shall cease to be included in X’s “Dedication Area” and, except when
assigned to Y free and clear of the Dedications as provided in Section 16.2,
shall solely be included in Y’s “Dedication Area” as of the effective date of
such assignment.
“Delivery Point” means the point at which custody transfers from Midstream Co to
or for the account of Producer, as each such point is identified in the
applicable Agreement Addendum. The custody transfer point may include (a) the
facilities of a Downstream Facility, (b) trucks, (c) the facilities of an oil
processing facility, or (d) any other point as may be mutually agreed between
the Parties. The Delivery Points for each Individual System in existence on the
Effective Date shall be set forth in writing between Producer and Midstream Co,
and additional points may become Delivery Points hereunder upon mutual agreement
of the Parties as construction is completed on additional facilities in
satisfaction of the needs identified by Producer and the Parties shall
continuously update the list of Delivery Points by mutual agreement.
“Development Report” has the meaning given to it in Section 3.1(a).
“Downstream Facility” means any pipeline downstream of any Delivery Point on the
System.
“Downtime Event” means, with respect to any Facility Segment, or, as applicable,
all of the Facilities Segments of an Individual System, a period during which
Midstream Co is unable to receive Product into the central facility of such
Facility Segment for a reason other than (i) Force Majeure, (ii) an event or
condition downstream of the Individual System of which such Facility Segment is
a part that was not caused by Midstream Co, (iii) planned maintenance for which
Midstream Co provided notice as described in Section 5.5(b)(ii), or (iv)
Producer’s production exceeding the production forecast in the Development
Report on which the applicable Facility Segment was based.
“Drip Condensate” means that portion of Gas Controlled by Producer received into
the Gas System (without manual separation or injection) that condenses in the
Gas System and is recovered by Midstream Co. If at any time Midstream Co is not
providing gathering services to Producer in the Dedication Area with respect to
Gas, there will be no Drip Condensate delivered into the Individual System.
“Effective Date” has the meaning given to it in the applicable Agreement
Addendum.
“Escalation Percentage” means 102.50%.


4
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





“Excluded Amounts” means Midstream Co’s general and administrative costs and any
costs for design or construction of facilities that can be used to connect other
Planned Wells or Planned Separator Facilities in the Development Report that
Producer at such time intends to develop.
“Facility Expansion” means the expansion of an existing facility or pipeline, or
construction of a new facility or pipeline, which is utilized by more than one
Well or Planned Well.
“Facility Segment” means each segment of an Individual System comprised of
facilities beginning at a Receipt Point and ending at a Delivery Point. If an
Individual System does not contain any such distinct segment, then the term
Facility Segment shall be synonymous with Individual System.
“First Development Report” means the first report delivered by Original Producer
to Midstream Co that satisfies the requirements for a Development Report in
Section 3.1(a) and Section 3.1(b) (an “Original Report”); and, in the event that
Producer assigns all or any part of the Dedicated Properties to a Producer
Assignee, then with respect to such Producer Assignee, the First Development
Report shall not refer to the Original Report but rather to the first
Development Report delivered by such Producer Assignee to Midstream Co that
satisfies the requirements for such report in Section 3.1(a) and Section 3.1(b).
“Flash Gas” means any gas that has been vaporized from Product resulting from
the gathering and treating of Product in the Individual System pursuant to this
Agreement and has been collected by Midstream Co.
“Force Majeure” means an event that is not within the reasonable control of the
Party claiming suspension (the “Claiming Party”) and that by the exercise of
reasonable due diligence the Claiming Party is unable to avoid or overcome in a
reasonable manner. To the extent meeting the foregoing requirements, Force
Majeure includes: (a) acts of God; (b) wars (declared or undeclared); (c)
insurrections, hostilities, riots; (d) floods, droughts, fires, storms, storm
warnings, landslides, lightning, earthquakes, washouts; (e) industrial
disturbances, acts of a public enemy, acts of terror, sabotage, blockades,
epidemics; (f) arrests and restraints of rulers and peoples; (g) civil
disturbances; (h) explosions, breakage or accidents to machinery or lines of
pipe; (i) hydrate obstruction or blockages of any kind in lines of pipe; (j)
freezing of wells or delivery facilities, partial or entire failure of wells and
other events beyond the reasonable control of the Claiming Party that affect the
timing of production or production levels; (k) failure, disruption, allocation,
prorationing, curtailment, or unavailability of downstream transportation or
pipeline capacity; (l) action or restraint by any Governmental Authority (so
long as the Claiming Party has not applied for or assisted in the application
for and has opposed where and to the extent commercially reasonable, such action
or restraint); (m) delays or failures by a Governmental Authority to grant
Permits applicable to the System (or any Individual System) so long as the
Claiming Party has used its commercially reasonable efforts to make any required
filings with such Governmental Authority relating to such Permits; and (n)
delays or failures by the Claiming Party to obtain easements and rights of way,
surface leases and other real property interests related to the System (or any
Individual System) from Third Parties, so long as the Claiming Party has used
its commercially reasonable efforts to obtain such easements and rights of way,
surface leases and other real property interests. The failure of a Claiming
Party to settle or prevent a strike or other labor dispute with employees shall
not be considered to be a matter within such Claiming Party’s control.
“Gallon” means one U.S. Standard gallon measured at 60 degrees Fahrenheit.
“Gas” means any mixture of gaseous hydrocarbons, consisting essentially of
methane and heavier hydrocarbons, including Flash Gas and, unless otherwise
expressly provided herein, liquefiable hydrocarbons and Drip Condensate and
including inert and noncombustible gases, produced in the Dedication Area.


5
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





“Gas System” means the Gas gathering system providing Gas gathering services to
Producer.
“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory (including self-regulatory) or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power; and any court or governmental tribunal,
including any tribal authority having or asserting jurisdiction.
“Group” means (a) with respect to Midstream Co, the Midstream Co Group and (b)
with respect to Producer, the Producer Group.
“Inbound Acreage” has the meaning given to it in Section 16.2(b)(i).
“Individual Fee” means the rate for each Individual System set forth on the
applicable Agreement Addendum, as such rate may be adjusted from time to time in
accordance with the provisions of this Agreement or the applicable Agreement
Addendum.
“Individual System” means the portion of the System beginning at the Receipt
Points and ending at the Delivery Points. The Individual Systems in existence on
the Effective Date are more particularly described in writing between Producer
and Midstream Co. Additional Individual Systems may be added to the System from
time to time in satisfaction of the needs identified by Producer and evidenced
in writing between Producer and Midstream Co.
“Initial Term” has the meaning given to it in Section 8.1.
“Interest Rate” means, on the applicable date of determination, the prime rate
(as published in the “Money Rates” table of The Wall Street Journal, eastern
edition, or if such rate is no longer published in such publication or such
publication ceases to be published, then as published in a similar national
business publication as mutually agreed by the Parties) plus an additional two
percentage points (or, if such rate is contrary to any applicable Law, the
maximum rate permitted by such applicable Law).
“Interruption Conditions” has the meaning given to it in Section 2.4(b).
“Inventory Account” has the meaning given to it in Section 5.4(f)(ii).
“Invoice Month” has the meaning given to it in Section 10.1(a).
“Law” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.
“Lease Acres” has the meaning given to it in Section 16.2(b)(i)(A).
“Losses” means any actions, claims, causes of action (including actions in rem
or in personam), settlements, judgments, demands, liens, encumbrances, losses,
damages, fines, penalties, interest, costs, liabilities, expenses (including
expenses attributable to the defense of any actions or claims and attorneys’
fees) of any kind or character, including Losses for bodily injury, death or
property damage, whether under judicial proceedings, administrative proceedings
or otherwise and under any theory of tort, contract, breach of contract, breach
of representation or warranty (express or implied) or by reason of the
conditions of the premises of or attributable to any Person or Person or any
Party or Parties.


6
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





“Measurement Device” means the lease automatic custody transfer, coriolis or
other metering device or equipment which, along with application of test results
(e.g. shrinkage factors, BS&W factors, meter proves, etc.), as required for the
Individual System, measure the amount of oil, water and BS&W, all of which shall
conform to industry standards and government regulations, as further described
in Article 4.
“Measurement Point” means the Measurement Device that the Parties have agreed in
writing will measure the volume of Product moving through the Individual System.
“Meetings of Senior Management” means meetings between senior members of
management of Midstream Co and Producer, or, if applicable, senior members of
management of an Affiliate of Midstream Co or Producer, respectively, that
Controls such entity.
“Midstream Co” means the Original Midstream Co, together with its permitted
successors and assigns, including any Midstream Co Assignee.
“Midstream Co Assignee” means any Third Party to whom Midstream Co assigns its
rights and obligations in accordance with this Agreement.
“Midstream Co Group” means Midstream Co, its Affiliates and the directors,
officers, employees and agents, of Midstream Co and its Affiliates; provided
that all subsidiaries of OpCo that do not hold equity in Midstream Co shall be
excluded from this definition.
“Modification” has the meaning given to it in Section 3.1(c).
“Month” means a period of time from 7:00 a.m. Central Time on the first Day of a
calendar month until 7:00 a.m. Central Time on the first Day of the next
succeeding calendar month. The term “Monthly” shall have the correlative
meaning.
“Monthly Loss/ Gain Report” means, with respect to any Invoice Month, the report
delivered pursuant to Section 10.1(d), which shall include statements of the
following with respect to such Invoice Month: (a) the System Gains/Losses, (b)
the Other System Fuel used by Midstream Co in the operation of the Individual
System, (c) the Associated Water returned to Producer and (d) to the extent
required by a writing signed by Producer and Midstream Co, the Drip Condensate,
the Recovered Oil and Flash Gas recovered by Midstream Co and returned to
Producer. With respect to any allocated volumes (specifically, those described
in clauses (c) and, if applicable, (d)), the information included shall be of
sufficient detail such that Producer may verify that the allocation procedures
then in effect for the applicable Invoice Month were applied.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to its
statistical rating business.
“Net Acres” means (a) with respect to any oil and gas lease in which Producer
(or an Affiliate of Producer) has an interest, (i) the number of gross acres in
the lands covered by such oil and gas lease, multiplied by (ii) the undivided
percentage interest in oil, gas and other minerals covered by such oil and gas
lease, multiplied by (iii) Producer’s (or its Affiliate’s) working interest in
such oil and gas lease and (b) with respect to any mineral fee interest of
Producer (or an Affiliate of Producer), (i) the number of gross acres in the
lands covered by such mineral fee interest, multiplied by (ii) the undivided
percentage interest of Producer (or its Affiliate) in oil, gas and other
minerals in such lands.
“Net Revenue Acres” has the meaning given in Section 16.2(b)(i)(A).


7
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





“Net Standard Volume” means, with respect to Product, the gross standard volume,
excluding BS&W. For purposes of this definition, the following terms have the
definitions set forth below:
1.
“Indicated Volume” means the change in meter reading which occurs during a
receipt or delivery (Indicated Volume = closed meter reading - open meter
reading).

2.
“Gross Volume” means the Indicated Volume multiplied by the meter factor for the
particular liquid and flow rate under which the meter was proved.

3.
“Gross Standard Volume” means the Gross Volume, corrected for base gravity, at
standard temperature corrected to standard pressure.

“Oil Quality” means the inherent characteristics of Product as determined by
measurement or tests including BS&W, API gravity, sulfur content, viscosity,
pour point, wax crystallization temperature, metals content and similar
characteristics.
“On-Line Deadline” has the meaning given to it in Section 3.1(d).
“OpCo” means Noble Midstream Services, LLC, together with its permitted
successors and assigns.
“Original Midstream Co” means the entity identified as the “Midstream Co” in the
applicable Agreement Addendum as of the Effective Date.
“Original Producer” means Rosetta Resources Operating LP, a Delaware limited
partnership.
“Original Report” has the meaning set forth in the definition of “First
Development Report.”
“Other System Fuel” means any (a) Gas delivered by Producer to Midstream Co
pursuant to a Transaction Document between Producer and Midstream Co related to
gas gathering services, or (b) Flash Gas, in each case, measured and used as
fuel by Midstream Co.
“Outbound Acreage” has the meaning given to it in Section 16.2(b)(i).
“Overage Period” has the meaning given to it in Section 5.4(d)(ii).
“Owner” has the meaning given to it in Section 4.1(g).
“Party” or “Parties” with respect to each Agreement Addendum shall mean the
applicable Producer and the applicable Midstream Co. Unless expressly stated
otherwise, references to “Parties” shall not refer to all parties to all
Agreements governed hereby. Rather, references to “Parties” shall refer only to
such Parties as determined by the applicable Agreement Addendum.
“Period of Five Years” means, with respect to any report delivered hereunder,
the period from the first Day of the fiscal quarter during which such report is
required to be delivered until the fifth anniversary thereof.
“Period of Two Years” means, with respect to any report delivered hereunder, the
period beginning on the first Day of the fiscal quarter during which such report
is required to be delivered and ending 24 Months after such date.


8
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





“Permits” means any permit, license, approval, or consent from a Governmental
Authority.
“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity.
“Planned Separator Facility” has the meaning given to it in Section 3.1(b)(i).
“Planned Well” has the meaning given to it in Section 3.1(b)(i).
“Pressure Overage Percentage” means an amount equal to the quotient of (a) the
difference between (i) the highest actual operating pressure of the applicable
Facility Segment, as measured at the inlet to the applicable central facility,
sustained during any Overage Period and (ii) the Target Pressure for such
Facility Segment divided by (b) the Target Pressure for such Facility Segment.
“Priority One Service” means service that has the highest priority call on
capacity of all or any relevant portion of the Individual System, which service
shall not be subject to interruption or curtailment (subject to Section 5.5) by
Midstream Co, and which (subject to Section 5.3(c)) service has a higher
priority over any other level of service established on the Individual System.


“Produced Water” means water that is produced as a byproduct of Producer’s
operation of the Wells that are located in the Dedication Area; provided that
any water that is Associated Water shall not constitute Produced Water hereunder
until such time as it has been separated from Product and ceases being
Associated Water. The term “Produced Water” shall refer to all water that is in
the Water System, whether such water is in the form of saltwater or water that
has completed the recycling and treating processes.
“Producer” means the Original Producer, together with its permitted successors
and assigns, including any Producer Assignee.
“Producer Assignee” means any Person to whom Original Producer or any subsequent
Producer sells, assigns, or otherwise transfers acreage subject to the
Dedications.
“Producer Group” means Producer, its Affiliates and the directors, officers,
employees and agents of Producer and its Affiliates.
“Producer Line Fill” has the meaning given to it in Section 5.4(f)(i).
“Producer Meters” means any Measurement Device owned and operated by Producer
(or caused to be installed or operated by Producer).
“Product” means the crude oil produced from oil or gas wells, in its natural
form, which may include Associated Water and Flash Gas naturally produced
therewith.
“Product Dedication” means the dedication and commitment made by Producer
pursuant to Section 2.1(a).
“Proposed Transaction” has the meaning given to it in Section 16.2(b).
“Psig” means pounds per square inch gauge.


9
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





“Purchased Dedicated Production” means Product produced by a Third Party that
(a) either (i) has been purchased by Producer or (ii) the Parties have mutually
agreed should be considered “Dedicated Production,” and (b) for which the
Parties have agreed upon a Receipt Point for delivery into the Individual
System.
“Real Property Dedication” means the dedication and commitment made by Producer
pursuant to the first sentence in Section 2.1(b) and pursuant to Section 2.5.
“Receipt Point” means the point at which custody transfers from Producer to
Midstream Co as set forth in the applicable Agreement Addendum. The custody
transfer point may include: (a) with respect to any Well serviced by a Separator
Facility, each of the connecting flanges on the System located at or near such
Separator Facility, which flanges connect such Separator Facility to the System,
(b) with respect to any Well that is not serviced by a Separator Facility, each
of the connecting flanges on the System that connect the Producer’s line to the
System, (c) with respect to any Product delivered to an Individual System by
truck, the applicable truck unload facility or (d) any other point as may be
mutually agreed between the Parties. The Receipt Points in existence on the
Effective Date shall be set forth in writing between Producer and Midstream Co,
and additional points may become Receipt Points hereunder upon mutual agreement
of the Parties as construction is completed on additional facilities in
satisfaction of the needs identified by Producer and the Parties shall
continuously update the list of Receipt Points by mutual agreement.
“Recovered Oil” means that portion of Product Controlled by Producer received
into the Water System that is recovered by Midstream Co. If at any time
Midstream Co is not providing gathering services to Producer in the Dedication
Area with respect to Produced Water, there will be no Recovered Oil delivered
into the Individual System.
“Redetermination Deadline” has the meaning given to it in Section 6.2(a)(ii).
“Redetermination Proposal” has the meaning given to it in Section 6.2(a)(i).
“Redetermined Individual Fee” has the meaning given to it in Section 6.2(a)(i).
“Reimbursed Amount” has the meaning given to it in Section 10.1(a).
“Release Conditions” has the meaning given to it in Section 2.4(a).
“Releases of Dedication” is not applicable to Original Producer. For purposes of
this Agreement, there have been no Releases of Dedication.
“Rules” has the meaning given to it in Section 17.6.
“Separator Facility” means the surface facility where the Product produced from
one or more Wells in the Dedication Area is collected and gas and Associated
Water are separated from the Product. A Separator Facility may be known by the
Original Producer as an econode but may also refer to a well pad or other
facility from which Product is delivered into the System.
“Services” means: (a) the receipt of Producer’s owned or Controlled Product
(including Associated Water and Flash Gas, as applicable in the approved System
Plan) at the Receipt Points; (b) the receipt of Producer’s owned or Controlled
Drip Condensate and Recovered Oil; (c) the gathering of such Product; (d) the
storage of such Product; (e) the gathering of such Associated Water from the
applicable Well to the point in the Individual System where Associated Water is
delivered into the Water System; (f) the heating, separation


10
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





and chemical and other treatment of Product to remove Associated Water and Flash
Gas from the Product prior to the applicable Delivery Point to the extent agreed
between Producer and Midstream Co and to the extent required to meet Oil Quality
specification of Downstream Facilities or markets designated by the Producer;
(g) the redelivery of Product to Producer at the applicable Delivery Point for
Producer’s account (inclusive of actual System gains or losses for the
respective Individual System); (h) the delivery of Flash Gas into the Gas System
at an appropriate Delivery Point; and (i) the other services to be performed by
Midstream Co in respect of such Product as set forth in this Agreement and the
System Plan for an Individual System, all in accordance with the terms of this
Agreement (including any services with respect to metering services).
“Services Fee” means, collectively, the fees described in Section 6.1.
“Spacing Unit” means the area fixed for the drilling of one Well by order or
rule of any applicable Governmental Authority, or (if no such order or rule is
applicable) the area fixed for the drilling of a Well or Planned Well reasonably
established by the pattern of drilling in the applicable area or otherwise
established by Producer in its reasonable discretion.
“Standard & Poor’s” means Standard & Poor’s Rating Group, a division of McGraw
Hill, Inc., or any successor to its statistical rating business.
“State” means the state in which the Individual System is located.
“System” means all Individual Systems described in all of the Agreement Addenda,
collectively, including: (a) pipelines; (b) central facilities inclusive of
pumping, heating, separating, treating, stabilizing, vapor recovery and other
equipment; (c) controls; (d) Delivery Points, meters and measurement facilities;
(e) storage for Product; (f) easements, licenses, rights of way, fee parcels,
surface rights and Permits; (g) pumping facilities, if any; and (h) all
appurtenant facilities, in each case, that are owned, leased or operated by each
Midstream Co to provide Services to Producer or Third Parties, as such gathering
system and facilities are modified or extended from time to time to provide
Services to Producer pursuant to the terms hereof or to Third Parties, including
the Facility Segments operated under this Agreement by each Midstream Co
specified in the Agreement Addenda.
“System Gains/Losses” means any Product, in terms of Barrels, received into the
System that is lost, gained, or otherwise not accounted for incident to, or
occasioned by, the gathering, and redelivery, of Product, including Product lost
or gained in connection with the operation of a pipeline, excluding line pack
for new facilities. System Gains/Losses will be determined and allocated on an
Individual System basis.
“System Plan” has the meaning given to it in Section 3.1(c).
“T&C Effective Date” has the meaning given to it in the introductory paragraph.
“Target On-Line Date” means (a) with respect to a Planned Separator Facility or,
with respect to a Planned Well that is not intended to be serviced by a
Separator Facility, such Planned Well, in either case, that is described for the
first time in the Original Report, the date specified in the Original Report for
the applicable Planned Separator Facility or Planned Well, as applicable, (b)
with respect to any Planned Separator Facility or, with respect to any Planned
Well that is not intended to be serviced by a Separator Facility, such Planned
Well, in either case, that is described in a First Development Report that is
not the Original Report, 18 Months after the date of such First Development
Report, unless Midstream Co consents to a shorter time period and (c) with
respect to any Planned Separator Facility or, with respect to any Planned Well
that is not intended to be serviced by a Separator Facility, such Planned Well,
in either case, that is not described in the


11
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





First Development Report, 18 Months after the date of the Development Report
that initially reflects the Planned Separator Facility or Planned Well, as
applicable, unless Midstream Co consents to a shorter time period.
“Target Pressure” means 90 Psig, as measured at the inlet to the applicable
central facility, unless otherwise set forth in writing between Producer and
Midstream Co.
“Tender” means the act of Producer’s making Product available or causing Product
to be made available to the System at a Receipt Point. “Tendered” shall have the
correlative meaning.
“Term” has the meaning given to it in Section 8.1.
“Third Party” means any Person other than a Party to this Agreement or any
Affiliate of a Party to this Agreement.
“Third Party Assignment” has the meaning given to it in Section 16.1(a).
“Transaction Document” means each agreement entered into pursuant to the
agreement terms and conditions related to gas gathering services, agreement
terms and conditions related to oil gathering services, agreement terms and
conditions related to produced water services, agreement terms and conditions
related to gas processing services, agreement terms and conditions related to
crude oil treating services, and agreement terms and conditions related to fresh
water services, now or in the future existing between Producer and Midstream Co.
“Transfer” means a sale, conveyance, assignment, exchange, farmout, disposition
or other transfer of Dedicated Properties by Original Producer under Section
16.2(b). In other Sections of this Agreement where the term uses a lower case,
the term is not intended to have such a restrictive meaning.
“Water System” means the Produced Water system used to provide Produced Water
services to Producer.
“Well” means a well (i) for the production of hydrocarbons, (ii) that is located
in the Dedication Area, (iii) in which Producer owns an interest and (iv) for
which Producer has a right or obligation to market Product produced thereby
through ownership or pursuant to a marketing, agency, operating, unit or similar
agreement.
“Year” means a period of time from January 1 of a calendar year through December
31 of the same calendar year; provided that the first Year shall commence on the
Effective Date and run through December 31 of that calendar year, and the last
Year shall commence on January 1 of the calendar year and end on the Day on
which this Agreement terminates.
Section 1.2    Other Terms. Other capitalized terms used in this Agreement and
not defined in Section 1.1 above have the meanings ascribed to them throughout
this Agreement.
Section 1.3    References and Rules of Construction. All references in this
Agreement to Exhibits, Appendices, Articles, Sections, subsections and other
subdivisions refer to the corresponding Exhibits, Appendices, Articles,
Sections, subsections and other subdivisions of or to this Agreement unless
expressly provided otherwise. Titles appearing at the beginning of any Articles,
Sections, subsections and other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement, and shall be
disregarded in construing the language hereof. The words “this Agreement,”
“herein,” “hereby,”


12
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





“hereunder” and “hereof,” and words of similar import refer to this Agreement as
a whole, including the applicable Agreement Addendum and all Exhibits,
Appendices and other attachments to these Agreement Terms and Conditions and the
applicable Agreement Addendum, all of which are incorporated herein, and not to
any particular Exhibit, Appendix, Article, Section, subsection or other
subdivision unless expressly so limited. The word “including” (in its various
forms) means “including without limitation.” The word “or” shall mean “and/or”
unless a clear contrary intention exists. The word “from” means from and
including, the word “through” means through and including, and the word “until”
means until but excluding. All references to “$” or “dollars” shall be deemed
references to United States dollars. The words “will” and “shall” have the same
meaning, force, and effect. Each accounting term not defined herein will have
the meaning given to it under generally accepted accounting principles. Pronouns
in masculine, feminine or neuter genders shall be construed to state and include
any other gender, and words, terms and titles (including terms defined herein)
in the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires. References to any Law, contract or other
agreement mean such Law, contract or agreement as it may be amended,
supplemented, released, revised, replaced or otherwise modified from time to
time. When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to these Agreement
Terms and Conditions, the date that is the reference date in calculating such
period shall be excluded; and if the last Day of such period is not a Business
Day, then such period shall end at the end of the next succeeding Business Day.
Article 2
Product Dedication and Real Property Dedication
Section 2.1    Producer’s Dedications. Subject to Section 2.2 through Section
2.4, during the Term:
(a)    Product Dedication. Producer exclusively dedicates and commits to deliver
to Midstream Co under this Agreement, as and when produced, all of the Dedicated
Production and agrees not to deliver any Dedicated Production to any other
gatherer, purchaser, marketer, or other Person prior to delivery to Midstream Co
at the Receipt Points.
(b)    Real Property Dedication. Producer grants, dedicates and commits the
Dedicated Properties to Midstream Co and this Agreement for the performance of
the Services pursuant to this Agreement. Except for the Parties’ performance of
their obligations under this Agreement, no further performance is required by
either Party to effectuate the Real Property Dedication.
Section 2.2    Conflicting Dedications.
(a)    Notwithstanding anything in this Agreement to the contrary, Producer
shall have the right to comply with (i) each of the Conflicting Dedications
existing on the Effective Date of the applicable Agreement Addendum or, in the
case of a Producer Assignee, the effective date of such assignment and (ii) any
other Conflicting Dedication applicable as of the date of acquisition of any oil
and gas leases, mineral interests and other similar interests within the
Dedication Area that are acquired by Producer after the Effective Date of the
applicable Agreement Addendum and otherwise would have become subject to the
Dedications (but not any Conflicting Dedications entered into in connection with
such acquisition). Without the prior written consent of Midstream Co (which
shall not be unreasonably withheld), Producer shall not extend or renew any
Conflicting Dedication and shall terminate each Conflicting Dedication as soon
as permitted under the underlying contract without causing Producer to incur any
costs or expenses deemed unreasonable or inappropriate in the opinion of
Producer and shall not enter into any new Conflicting Dedication. If services of
the type provided hereunder are being provided to Producer by a Third Party with
respect to Dedicated


13
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Properties under a Conflicting Dedication, then 180 Days prior to the expiration
of such Conflicting Dedication, if requested by Producer, Midstream Co and
Producer shall have a Meeting of Senior Management (unless both Parties agree
that a Meeting of Senior Management is not required) to assess whether Midstream
Co is ready, willing and able to begin providing Services with respect to such
Dedicated Properties concurrently with the anticipated expiration or termination
of the applicable Conflicting Dedication. If Midstream Co cannot provide
Producer such assurances, then Midstream Co shall deliver to Producer a written
consent to the extension of the applicable Conflicting Dedication. In no event
shall Producer be required to begin using Services provided by Midstream Co on a
Day other than the first Day of a Month.
(b)    Certain Conflicting Dedications contain rights of first refusal or other
provisions that (i) entitle Producer to a release of acreage from such
Conflicting Dedication if Producer dedicates the released acreage to a Third
Party or (ii) expressly prohibit Producer from dedicating such released acreage
to an Affiliate of Producer. As used herein, the term “Conflicting Dedication”
shall include both the original right of first refusal (or similar right) and
the dedication resulting from an exercise of such right of first refusal (or
similar right) so long as the resulting dedication covers the same acreage as
the original Conflicting Dedication.
(c)    To the extent Producer claims that a Conflicting Dedication exists with
respect to certain Services on specified Dedicated Properties, Midstream Co
shall have the right to review the documentation creating such Conflicting
Dedication, subject to confidentiality requirements applicable to such
Conflicting Dedication.
Section 2.3    Producer’s Reservation. Producer reserves the following rights
respecting Dedicated Production for itself:
(a)    to operate (or cause to be operated) Wells producing Dedicated Production
in its sole discretion, including the right to drill new Wells, repair and
rework old Wells, temporarily shut in Wells, renew or extend, in whole or in
part, any oil and gas lease or term mineral interest, or cease production from
or abandon any Well or surrender any applicable oil and gas lease, in whole or
in part, when no longer deemed by Producer to be capable of producing in paying
quantities under normal methods of operation;
(b)    Reserved;
(c)    to deliver such Dedicated Production or furnish such Dedicated Production
to Producer’s lessors and holders of other burdens on production with respect to
such Dedicated Production as is required to satisfy the terms of the applicable
oil and gas leases or other applicable instruments; and
(d)    to pool, communitize or unitize Producer’s interests with respect to
Dedicated Production; provided that Producer’s share of Dedicated Production
produced from such pooled, communitized, or unitized interests shall be
committed and dedicated pursuant to this Agreement.
Section 2.4    Releases from Dedication.
(a)    Permanent Releases. Midstream Co shall permanently release from the
Dedications: (i) any Dedicated Production from any Well, Dedicated Properties or
Spacing Unit affected by one or more of the Release Conditions, (ii) any
Dedicated Production that would have been delivered to a Separator Facility
affected by one or more of the Release Conditions, (iii) any Dedicated
Properties affected by one or more of the Release Conditions and (iv) any
Purchased Dedicated Production for which the Individual System has been affected
by one or more of the Release Conditions. The “Release Conditions” are:


14
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





(i)    Midstream Co’s election (x) pursuant to Section 3.1(c) not to provide
Services for any Well or Separator Facility included in a Development Report
delivered by a Producer that is not the Original Producer or (y) pursuant to
Section 3.3(b) not to provide Services for (1) any Well or Separator Facility
for which Producer failed to deliver a Development Report on or before the
applicable deadline set forth in Section 3.1(a), (2) any Well or Separator
Facility not described in the applicable Development Report or (3) any excess
volume of Product produced from any Well during any Day that exceeds the volume
included in Producer’s estimate set forth in the most recent Development Report
delivered to Midstream Co;
(ii)    expiration of the Term, as further described in Section 8.2;
(iii)    written agreement of Producer and Midstream Co, and each Party shall
consider in good faith any proposal by the other Party to permanently release
any Dedicated Production or Dedicated Properties;
(iv)    the occurrence of a Force Majeure of any of the types described in
clauses (l), (m) or (n) of the definition of “Force Majeure” affecting Midstream
Co that continues for a period of 120 Days or more;
(v)    Midstream Co’s interruption or curtailment of receipts and deliveries of
Product from any Well or Separator Facility pursuant to Section 5.5 that
continues for 90 Days or more, except to the extent (A) such interruption or
curtailment is caused by the acts or omissions of Producer, or (B) Producer
elects to reduce the Individual Fee with respect to any volumes that are
affected by a Downtime Event pursuant to Section 6.2(c);
(vi)    a material default by Midstream Co that remains uncured for 90 Days or
more;
(vii)    Producer’s election after a rejection of any increase in the Individual
Fee in accordance with Section 13.1(b);
(viii)    Midstream Co’s suspension of Services pursuant to Section 13.2(a)(ii)
that extends for the period of time stated in such Section; (y) Midstream Co’s
election not to connect a Planned Well or Planned Separator Facility pursuant to
Section 13.2(b) or (z) Midstream Co’s election not to expand an Individual
System pursuant to Section 13.2(c);
(ix)    pursuant to Section 16.2 with respect to a Transfer of Dedicated
Properties free of the terms, conditions and obligations of this Agreement; or
(x)    pursuant to any other provision in this Agreement that grants Producer
(or its Affiliates holding acreage subject to the Dedications) a permanent
release.
Producer may deliver any Dedicated Production permanently released from the
Dedications pursuant to this Section 2.4(a) to such other gatherers as it shall
determine.
(b)    Temporary Release. Midstream Co shall temporarily release from the
Dedications: (i) any Dedicated Production from any Well, Dedicated Properties,
or Spacing Unit affected by one or more of the Interruption Conditions, (ii) any
Dedicated Production that would have been delivered to a Separator Facility to
the extent affected by one or more of the Interruption Conditions, (iii) any
Dedicated Properties to the extent affected by one or more of the Interruption
Conditions and (iv) any Purchased Dedicated Production that would have been
delivered to an Individual System to the extent affected by one or more of the


15
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Interruption Conditions. The temporary release shall take effect upon written
notice from Producer to Midstream Co of the occurrence of any Interruption
Condition, unless expressly provided otherwise below. “Interruption Conditions”
are:
(i)    Midstream Co’s failure to have a Completed Connection by the applicable
On-Line Deadline (other than due to Producer’s non-compliance with this
Agreement);
(ii)    the occurrence and continuation of an uncured material default by
Midstream Co;
(iii)    Midstream Co’s interruption or curtailment of receipts and deliveries
of Product pursuant to Section 5.5 that continues for a period of 15 consecutive
Days, except to the extent (A) such interruption or curtailment is caused by the
acts or omissions of Producer, or (B) Producer elects to reduce the Individual
Fee with respect to any volumes that are affected by a Downtime Event pursuant
to Section 6.2(c); or
(iv)    until a permanent release is required under Section 2.4(a) or Section
13.2, Midstream Co’s suspension of Services pursuant to Section 13.2(a) (and, if
Section 13.2(a)(i) applies, such temporary release shall continue at the
discretion of Midstream Co, subject to the time limits set forth in Section
13.2(a)(i)).
(c)    Arrangements in Respect of Temporary Release; Limitations of
Curtailments. Producer may make alternative arrangements for the gathering of
any Dedicated Production temporarily released from the Dedications pursuant to
Section 2.4(b). To the extent that an interruption or curtailment can be limited
to a Facility Segment, Midstream Co shall so limit such interruption or
curtailment, and to the extent that Midstream Co does so limit such curtailment
or interruption, the temporary release permitted by Section 2.4(b) shall only
apply to the affected Facility Segment. Such temporary release shall continue
until the first Day of the Month after the Month during which Midstream Co cures
the applicable default or the interruption, curtailment, or suspension of
Services terminates; provided that, if Producer obtained temporary services from
a Third Party (pursuant to a contract that does not give rise to a default under
this Agreement) during the pendency of such default, interruption, curtailment,
or suspension, such release shall continue until the earlier of (A) the first
Day of the Month that is six Months after the event or condition that gave rise
to the interruption, curtailment or other temporary cessation has been corrected
and (B) the first Day of the Month after the termination of the applicable
contract with such Third Party. For the avoidance of doubt, the temporary
services that Producer may obtain under Section 3.3 shall not constitute a
release under the terms of this Agreement; provided that, if Producer cannot
obtain such temporary services without a temporary release, Midstream Co may in
its discretion grant or refuse to grant a temporary release on such terms as
reasonably required by Midstream Co (including, for example, conditioning the
grant of a temporary release on the establishment of a termination date for such
temporary release).
(d)    Evidence of Release. At the request of Producer, the Parties shall
execute a release agreement reasonably acceptable to all Parties (which, in the
case of a permanent release, shall be in recordable form) reflecting any release
of Dedicated Production or Dedicated Properties pursuant to this Section 2.4 or
pursuant to the termination of this Agreement.
Section 2.5    Covenants Running with the Land. Subject to the provisions of
Section 2.3, Section 2.4 and Article 16, each of the Dedications (a) is a
covenant running with the Dedicated Properties (including any rights described
in Section 3.5(f)), (b) touches and concerns Producer’s interests in the
Dedicated Properties (including any rights described in Section 3.5(f)) and (c)
shall be binding on and enforceable by Midstream Co and its successors and
assigns. Except as set forth in Article 16, (i) in the event Producer sells,
transfers, conveys, assigns, grants or otherwise disposes of any or all of its
interest in the Dedicated Properties,


16
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





then any such sale, transfer, conveyance, assignment, grant or other disposition
shall be made subject to this Agreement and (ii) in the event Midstream Co
sells, transfers, conveys, assigns, grants or otherwise disposes of any or all
of its interest in the Individual System, then any such sale, transfer,
conveyance, assignment, grant or other disposition shall be made subject to this
Agreement. The Real Property Dedication is not an executory contract under
Section 365 of Title 11 of the United States Code (11 U.S.C. § 365).
Section 2.6    Recording of Agreement. Producer hereby authorizes Midstream Co
to record a memorandum of the Agreement and each Agreement Addendum in the form
set forth on Exhibit E in the real property records of the counties in which the
Dedication Area is located. Midstream Co and Producer agree that until Midstream
Co provides notice to the contrary, all payment terms and pricing information
shall remain confidential and be redacted from any filings in the real property
records.
Article 3
System Expansion and Connection of Wells
Section 3.1    Development Report; System Plan; Meetings.
(a)    Development Report. Within the later of (x) 30 Days following the
execution and delivery of any new Agreement Addendum and (y) the next applicable
quarterly delivery of a Development Report hereunder, Producer shall provide
Midstream Co with its First Development Report, which shall describe (i) in
detail, the planned development, drilling and production activities relating to
the Dedicated Production through the end of the applicable Period of Two Years;
and (ii) generally the long-term drilling and production expectations for those
project areas in which drilling activity is expected to occur during the
applicable Period of Five Years, including the information described in Section
3.1(b). No later than the 15th of each February, May, August and November of
each Year following the date on which the First Development Report is to be
delivered, Producer shall provide to Midstream Co an update of the then-current
report (the First Development Report, as updated in accordance with the
foregoing, the “Development Report”).
(b)    Development Report Content. With respect to the Dedication Area, the
Development Reports shall include information as to
(i)    the Wells (each, a “Planned Well”) and Separator Facilities (each, a
“Planned Separator Facility”) that Producer expects to drill or install during
the applicable Period of Two Years, including the expected locations and
expected completion dates thereof (which completion dates shall not be earlier
than the applicable Target On-Line Dates), the expected spud date of each such
Planned Well and the date by which flow is anticipated to initiate from each
such Well;
(ii)    the anticipated Oil Quality of the production from any Well and
Separator Facility that Producer expects to produce during the applicable Period
of Two Years (calculated in accordance with generally accepted industry
practices);
(iii)    the Receipt Points and Delivery Points (including proposed receipt
points and delivery points not yet agreed in writing among the Parties) at which
Product produced from each Well or Separator Facility is to be delivered by or
redelivered to Producer during the applicable Period of Two Years (including the
proposed locations of any Receipt Points for Planned Wells and Planned Separator
Facilities);
(iv)    the number of Planned Wells and Planned Separator Facilities anticipated
to be producing after the Period of Two Years and before the end of the Period
of Five Years, broken out by an appropriate geographic area, such as a
development plan area;


17
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





(v)    the actual lateral length for each existing Well described in the
Development Report, the anticipated lateral length for each Planned Well planned
for the Period of Two Years and initial assumptions for the planned lateral
length for each Planned Well anticipated to be producing after the Period of Two
Years and before the end of the Period of Five Years;
(vi)    the number of rigs that Producer anticipates it will operate in the
Dedication Area each Year during the Period of Five Years (including reasonably
sufficient detail regarding the anticipated location of such rigs to allow
Midstream Co to determine which Individual System would be impacted by such rig
activity);
(vii)    with respect to the Period of Two Years, the anticipated date of each
frac, the anticipated quantity of fresh water required to complete each frac,
and the type of water required for each frac (slick, hybrid gel, gel, etc.);
(viii)    with respect to the Period of Two Years, the anticipated date on which
Midstream Co may initiate construction or other development activities at each
Well or Separator Facility in order to complete the interconnection into the
Individual System;
(ix)    any other information that Producer believes will reasonably assist
Midstream Co with the System Plan; and
(x)    such other information as may be reasonably requested by Midstream Co,
and that Producer reasonably has access to or already has in its possession,
with respect to Wells and Separator Facilities that Producer intends to drill or
from which Producer intends to deliver Product during the Period of Two Years
and Period of Five Years.
To the extent possible, any information Producer is required to provide under
this Section 3.1(b) with respect to Wells or Separator Facilities shall also
include such information related to Planned Wells and Planned Separator
Facilities. In addition, if appropriate to provide a complete and accurate
Development Report, any information requested with respect to Planned Wells and
Planned Separator Facilities shall also be provided with respect to existing
Wells and Separator Facilities.
(c)    System Plan. Based on the Development Report and such other information
about the expected development of the Dedicated Properties provided in writing
to Midstream Co by or on behalf of Producer (including as a result of meetings
between representatives of Midstream Co and Producer), Midstream Co shall,
subject to Section 3.2, develop and provide quarterly updates of a plan (the
“System Plan”) describing or depicting the modifications, extensions,
enhancements, major maintenance and other actions (any of the foregoing, a
“Modification” or “Modifications”) necessary in order for the applicable
Individual System to be able to provide timely Services for the Product produced
by the Wells and Separator Facilities described in the most recent Development
Report (including Planned Wells, Planned Separator Facilities and changes in
anticipated production from existing Wells and Separator Facilities). Without
limiting or otherwise altering Midstream Co’s rights under Section 13.2, unless
the applicable Well or Separator Facility is operated by Original Producer,
Midstream Co may elect, in its sole discretion, not to make such Modifications
to the System. Each System Plan shall describe (i) the Modifications required to
provide timely Services for any Wells or Separator Facilities projected by the
Development Report to occur within the applicable Period of Two Years; and (ii)
generally, the Modifications required to provide timely Services for any Wells
or Separator Facilities projected by the Development Report to occur within the
applicable Period of Five Years. Midstream Co shall deliver an applicable System
Plan (including any updated System Plan) to Producer promptly after each
Development Report is received by Midstream Co, and in any event not later than
45 Days after Producer’s delivery to Midstream Co of each Development


18
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Report or amendment thereto. In the sole discretion of each Person serving as a
Midstream Co under an Agreement Addendum, such Midstream Co may work with any
other Midstream Co to prepare and deliver a System Plan jointly.
(d)    On-Line Deadline. Midstream Co shall by the later of (i) (A) for each
Planned Separator Facility, the date that the first Planned Well or the first
Planned Separator Facility is ready for connection to the System, and (B) for
each Planned Well that is not intended to be serviced by a Separator Facility,
the date that such Planned Well is ready for connection to the System, and (ii)
the applicable Target On-Line Date for such Planned Separator Facility or
Planned Well (such later date, which shall be extended by the duration of an
event of Force Majeure or by mutual written agreement of the Parties, the
“On-Line Deadline”): (x) have Completed (or caused the Completion of) the
necessary facilities, in accordance with the then-current System Plan, (I) to
connect such Planned Separator Facility or Planned Well to the System and (II)
to connect the System to each agreed Delivery Point for such Planned Separator
Facility or such Planned Well, as applicable, and (y) be ready and able to
commence all applicable Services with respect to Dedicated Production from such
Planned Separator Facility or Planned Well, as applicable (collectively, the
“Completed Connection”).
(e)    Ownership of the Individual System. Midstream Co shall, at its sole cost
and expense, design, construct (as applicable), and own the Individual System in
a good and workmanlike manner and in accordance with the System Plan and this
Section 3.1. Until such time as Producer has delivered a Development Report,
Midstream Co shall have no obligation under this Section 3.1, including Section
3.1 (d)-(f). The obligations of Midstream Co hereunder to design and construct
the Individual System and to perform the Services do not include the design or
construction of any substation or other interconnecting facilities required to
procure electricity for the Individual System. If a substation or any other
interconnecting facility is required in order for Midstream Co to perform its
obligations hereunder, Midstream Co and Producer shall enter into a separate
agreement setting forth each Party’s responsibilities in connection therewith,
including an allocation of responsibility for all associated costs and expenses.
(f)    Other System Plan Content. The System Plan (or, with respect to the
allocation procedures described in clause (vi) below, the applicable writing
signed by Midstream Co and Producer) shall include information as to:
(i)    each Facility Segment then existing and operational, under construction,
or planned and the Individual System of which such Facility Segment is a part;
(ii)    all existing and planned Receipt Points and existing and planned
Delivery Points served or to be served by each such Facility Segment;
(iii)    estimated gathering pressures for each applicable Facility Segment for
the 12 Month period beginning on the earliest Target On-Line Date for the Wells
and Separator Facilities to be serviced by such Facility Segment, and the
proposed Target Pressure for each Individual System included in the System Plan;
(iv)    all pumps, heaters, stabilizers, treatment, Associated Water and Flash
Gas separation, and other major physical facilities located or to be located on
or within each such Facility Segment, together with their sizes, operating
parameters, capacities and other relevant specifications (including the maximum
operating pressures of the low pressure gathering lines and the high pressure
gathering lines), which sizes, parameters, capacities and other relevant
specifications shall be sufficient to (A) connect the Individual System to the
existing or planned Receipt Points and Delivery Points for all Planned Separator
Facilities and, with respect to any Planned Wells not intended to be


19
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





serviced by a Separator Facility, Planned Wells set forth in the most recent
Development Report, and (B) perform the Services for all Dedicated Production
projected to be produced from the Dedicated Properties as contemplated by the
most recent Development Report;
(v)    the anticipated schedule for completing the construction and installation
of the planned Facility Segments, Facility Expansions, and all planned Receipt
Points and Delivery Points, in each case, for all Planned Separator Facilities
and Planned Wells, as applicable, included in the most recent Development
Report;
(vi)    the allocation methodologies to be used by Midstream Co with respect to
System Gains/Losses, Other System Fuel and other allocations hereunder
(including, to the extent required by a writing signed by Producer and Midstream
Co, allocations with respect to Drip Condensate, Recovered Oil and Flash Gas)
and any other allocations hereunder, and any proposed changes to the allocation
methodologies that are currently in effect on the date that Midstream Co
delivers a System Plan; all such allocation methodologies shall: (A) be made by
Midstream Co in a commercially reasonable manner; (B) be based upon the
measurements taken and quantities determined for the applicable Month for the
applicable Individual System or Facility Segment; and (C) take into account one
or more of the following factors for the applicable Individual System or
Facility Segment: throughput volumes, total consumption of Other System Fuel,
the Thermal Content of Drip Condensate, the Thermal Content of Flash Gas, the
relative effort required to move the applicable product through the facilities
of Midstream Co and other factors determined in good faith by Midstream Co;
provided, however, that Midstream Co’s profit shall not be a component in the
allocation of Other System Fuel or, if applicable, Flash Gas or Drip Condensate;
provided, that to the extent required by a writing signed by Producer and
Midstream Co that includes a waiver and indemnity from Producer to Midstream Co
with respect to any and all Claims and expenses arising therefrom or related
thereto, Midstream Co shall allocate, in a manner that Midstream Co determines
(in its sole discretion) is commercially reasonable and able to be reasonably
accurately allocated by Midstream Co on an Individual System or to a Receipt
Point, as applicable, the Recovered Oil, Flash Gas and/or Drip Condensate, as
applicable, on such Individual System or to such Receipt Point; and
(vii)    other information reasonably requested by Producer that is relevant to
the design, construction, and operation of the System, the relevant Individual
System, the relevant Facility Segment, and the relevant Receipt Points and
Delivery Points; provided, however, that in no event shall Midstream Co be
obligated to supply to Producer (A) pricing, budget or similar financial
information or (B) information or data that is proprietary or covered by a
confidentiality agreement or confidentiality obligations.
(g)    Meetings. Midstream Co shall make representatives of Midstream Co
available to discuss the most recent System Plan with Producer and its
representatives at Producer’s written request. Producer shall make
representatives of Producer available to discuss the most recent Development
Report with Midstream Co and its representatives at Midstream Co’s written
request. The Parties agree that the meetings described in the previous sentences
of this clause (g) may occur (and shall, if requested by either Party) occur on
a Monthly basis, including by telephone conference. At all such meetings, the
Parties shall exchange updated information about their respective plans for the
development and expansion of the Dedicated Properties and the System and shall
have the opportunity to discuss and provide comments on the other Party’s plans.
(h)    Scope and Purpose of Planning Tools. The Development Report and the
System Plan are intended to assist Midstream Co and Producer with long-term
planning and goals. None of the Development


20
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Reports nor the System Plans shall amend or modify this Agreement in any way.
Midstream Co may, in its sole discretion, work with OpCo or any of OpCo’s
subsidiaries to prepare and deliver a System Plan jointly with such other entity
or entities. To the extent that a Development Report or System Plan that
satisfies the requirements above is delivered or deemed delivered under any
other Transaction Document, such Development Report or System Plan shall be
deemed delivered hereunder.
Section 3.2    Cancellation of Planned Wells and Planned Separator Facilities.
If, whether through the delivery of an updated Development Report or otherwise,
(a) Midstream Co reasonably determines (after making reasonable inquiry) that
Producer has permanently abandoned the drilling or installation of any Planned
Well or Planned Separator Facility or (b) Producer notifies Midstream Co that
Producer intends to permanently abandon the drilling or installation of any
Planned Well or Planned Separator Facility (the date on which such determination
is made by Midstream Co, the “Cancellation Date”); and (c), as of the
Cancellation Date, the actual aggregate costs and expenses (excluding Excluded
Amounts) that (i) are incurred or committed by Midstream Co in connection with
the design, procurement or construction of the Modifications or other facilities
related to abandoned Planned Well or Planned Separation Facility and (ii) have
not been recovered by Midstream Co from an applicable Third Party within 60 Days
following the Cancellation Date (such aggregate costs and expenses, excluding
Excluded Amounts, the “Cancellation Costs”) exceed $100,000, then Producer shall
reimburse Midstream Co for all reasonable and documented Cancellation Costs
incurred or committed by Midstream Co prior to such Cancellation Date to design,
procure and construct such Modifications or other facilities.
Section 3.3    Temporary Services.
(a)    Pending the completion of facilities contemplated in a System Plan or
that may be required to service Wells or Separator Facilities in existence as of
the Effective Date, Producer may enter into a contract with Third Party(ies) to
provide services with respect to the Dedicated Production and Dedicated
Properties that are anticipated to be serviced by the new, modified, or enhanced
facilities if the term of such contract does not exceed six Months, and such
contract may be renewed in six-Month increments until such time as Midstream Co
has provided written notice to Producer that Midstream Co has completed the
applicable facilities and that such facilities are ready for Service under this
Agreement; provided, however, that if any such contract is in effect with
respect to any Well or Separator Facility on the date that Midstream Co provides
such notice to Producer, Producer will not be obligated to deliver any Product
from such Well or Separator Facility to the System until the first Day of the
first full Month following expiration of such contract.
(b)    At any time Producer makes alternative arrangements with a Third Party
for the provision of services with respect to the Dedicated Properties or the
Dedicated Production as permitted under Section 3.3(a), Producer shall (i) if
Midstream Co commits in writing to provide Services hereunder within a period of
time that is shorter than six Months, use reasonable efforts to enter into a
contract with a term that expires on or around the date on which Midstream Co
has committed to being able to provide Services hereunder; and (ii) notify
Midstream Co of the term of such contract promptly after execution thereof.
Prior to requiring Producer to begin using, or resume using, as applicable,
Services hereunder, Midstream Co shall provide notice to Producer of the date on
which Midstream Co expects to be ready, willing and able to begin providing
Services to Producer no later than 45 Days prior to the expiration of the Third
Party contract. In no event shall Producer be required to begin using, or resume
using, as applicable, Services on a Day other than the first Day of a Month once
Midstream Co is fully capable of performing the Services.
(c)    If at any time, (i) Producer fails to deliver a Development Report on or
before the applicable deadline set forth in Section 3.1(a), (ii) a Development
Report delivered by Producer failed to describe any Well or (iii) the average
rate of production at any Receipt Point described in the then-applicable
Development


21
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Report exceeds Producer’s forecast for such Receipt Point set forth in such
Development Report, and as a result, Midstream Co has not completed any new,
modified, or enhanced facilities necessary to allow Midstream Co to accept all
of the Product Tendered by Producer at a Receipt Point, then (x) within a
reasonable time after Midstream Co becomes aware of the need for such new,
modified, or enhanced facilities, Midstream Co shall elect, in its sole
discretion, whether to proceed with the development and completion of such
facilities by providing notice to Producer, and (y) if Midstream Co elects to
proceed with the development and completion of such facilities, (1) Midstream Co
shall cause such facilities to be completed within a reasonable time after such
election and (2) pending the completion of such facilities, Midstream Co may
elect (in its reasonable discretion and in exchange for reasonable compensation)
to permit Producer to enter into a contract with a Third Party as provided in
Section 3.3(a) to provide services with respect to the Dedicated Production that
Midstream Co is unable to accept.
Section 3.4    Cooperation. The Parties shall (each at its own cost and expense)
work together in good faith to obtain such Permits as are necessary to drill and
complete each Planned Well and Planned Separator Facility and construct and
install the required Modifications of the System to provide Services for all
Dedicated Production from each Planned Separator Facility and each Planned Well,
as applicable, as expeditiously as reasonably practicable, all as provided in
this Agreement. The Parties shall cooperate with each other and communicate
regularly regarding their efforts to obtain such Permits. Upon request by
Producer, Midstream Co shall promptly provide to Producer copies of all Permits
obtained by Midstream Co in order to construct and install any Facility Segment
(or portion of a Facility Segment) of the System or any other Modifications.
Section 3.5    Grant of Access; Real Property Rights.
(a)    Producer’s Grant of Access. Producer hereby grants to Midstream Co,
without warranty of title, either express or implied, to the extent that it may
lawfully and is contractually permitted to do so without the incurrence of
additional expense, the rights of ingress and egress with respect to, and the
right to access, all lands constituting Dedicated Properties for the purpose of
using, maintaining, servicing, inspecting, repairing and operating all or any
portion of the applicable Individual System, including all pipelines, meters and
other equipment necessary for the performance by Midstream Co of this Agreement.
Such right of access shall not include any right to install, replace,
disconnect, or remove all or any portion of the applicable Individual System,
which rights may only be granted pursuant to a separate instrument entered into
pursuant to Section 3.5(f).
(b)    Producer Does Not Have Obligation to Maintain. Producer shall not have a
duty to maintain in force and effect any underlying agreements (such as any
lease, easement or surface use agreement) that the grant of access by Producer
to Midstream Co under Section 3.5(a) is based upon, and such grant will
terminate if Producer loses its rights to the applicable property, regardless of
the reason for such loss of rights.
(c)    Midstream Co’s Grant of Access. Midstream Co hereby grants to Producer,
without warranty of title, either express or implied, to the extent that it may
lawfully and is contractually permitted to do so without the incurrence of
additional expense, the rights of ingress and egress with respect to, and the
right to access, all lands covered by the Individual System in order to exercise
its rights and obligations hereunder. Such right shall not include any right to
install, replace, disconnect, or remove any facilities on such lands, which
rights may only be granted pursuant to a separate instrument entered into
pursuant to Section 3.5(f). Producer shall release, protect, defend, indemnify
and hold harmless Midstream Co Group from and against all Losses directly or
indirectly arising out of or in connection with bodily injury, death, illness,
disease or loss or damage to property of Midstream Co or any member of Midstream
Co Group directly arising from


22
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Producer’s exercise of its access rights hereunder, except to the extent such
Losses are caused by the gross negligence or willful misconduct of Midstream Co
Group.
(d)    Midstream Co Does Not Have Obligation to Maintain. Midstream Co shall not
have a duty to maintain in force and effect any underlying agreements that the
grant of access by Midstream Co to Producer pursuant to this Section 3.5(d) is
based upon, and such grant will terminate if Midstream Co loses its rights to
the applicable property, regardless of the reason for such loss of rights.
(e)    No Interference. A Party’s exercise of the rights granted to a Party by
the other Party pursuant to this Section 3.5 shall not unreasonably interfere
with the granting Party’s operations or with the rights of owners in fee with
respect to the applicable lands, and such rights will be exercised in material
compliance with all applicable Laws and the safety and other reasonable access
requirements of the granting Party. Each Party obtaining a right of access
pursuant to this Section 3.5 shall have the status of “licensee,” except when
such Party is accessing the applicable real property by way of a right-of-way,
easement, or other similar real property right granted pursuant to a separate
instrument.
(f)    Real Property Rights. Each Party shall acquire and maintain all
easements, rights of way, surface use, surface access agreements, and other real
property rights from Third Parties necessary to perform its obligations
hereunder. To the extent a Party has the contractual right and title to do so
(including, with respect to Producer and its Affiliates, any and all rights
granted under the Dedicated Properties’ oil, gas and mineral leases, mineral fee
interests and other granting instruments with respect to easements,
rights-of-way and other similar rights for purposes of laying, constructing,
installing, maintaining, servicing, inspecting, repairing or operating
pipelines, meters and other equipment necessary for the receipt, treating,
measurement, storage, gathering or transportation of Dedicated Production
therefrom), such Party shall provide to the other Party the right of co-usage on
the easements, sub-easements, rights of way, surface use and other real property
rights held by such Party covering lands for which the other Party requires real
property rights to perform its obligations hereunder, all at no cost to the
providing Party and on terms and conditions mutually acceptable to the Parties
in their reasonable discretion. Where a Party does not have the contractual
right to do so, such Party shall provide reasonable assistance to the other
Party in obtaining the real property rights with respect to such lands as
necessary or desirable to perform its obligations hereunder.
Article 4
Measurement Devices
Section 4.1    Measurement Devices.
(a)    Except as provided in Section 4.1(d) below, Midstream Co shall construct,
install, own and operate (or cause to be constructed, installed and operated)
the Measurement Devices located at the Measurement Points. Midstream Co may, in
its discretion, construct, install, own and operate (or cause to be constructed,
installed and operated) Measurement Devices located at or upstream of the
Delivery Points or at or downstream of any Receipt Point.
(b)    Midstream Co shall cause all Measurement Devices that are owned by
Midstream Co to be constructed, installed, and operated in accordance with
applicable industry standards and applicable Laws, and as set forth in the
current System Plan.
(c)    Each Party shall have the right, at its sole expense, to install, own and
operate (or cause to be constructed, installed and operated) “check meter”
Measurement Devices located at the Measurement Points, Receipt Points and
Delivery Points for which the other Party is responsible for the controlling
Measurement Device (i.e., the Measurement Device on which Monthly settlement
statements will be based).


23
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Each Party shall cause its “check meter” Measurement Devices to be installed,
subsequent to providing a minimum of 72 hours’ notice to the other Party, so as
not to interfere with the other Party’s Measurement Devices and shall take steps
that are reasonable and customary in the industry to mitigate or prevent any
problems that may interfere with the other Party’s Measurement Devices at the
Measurement Points.
(d)    Midstream Co may elect to use a Producer Meter as the Measurement Device
for a Measurement Point in lieu of constructing, installing, owning, and
operating a Measurement Device located at such Measurement Point by providing
notice to Producer (including by detailing such election in the applicable
System Plan). If Midstream Co elects to use such Producer Meter as the
Measurement Device for a Measurement Point, Producer shall provide Midstream Co
reasonable access to such Producer Meter, including prior advance notice of, and
the ability to witness, the calibration of such Producer Meter.
(e)    Producer and Midstream Co shall cause Measurement Devices owned by such
Party to be constructed, installed and operated in accordance with the following
depending on the type of meter used:
(i)    API Manual of Petroleum Measurement Standard, Chapter 6.1, Metering
Assemblies, Lease Automatic Custody Transfer (LACT).
(ii)    API Manual of Petroleum Measurement Standard, Spec 11N, Specification
for Lease Automatic Custody Transfer (LACT).
(f)    Midstream Co may (but shall not be obligated to) replace or make any
alterations to the Measurement Devices necessary to comply with any subsequent
amendments, revisions or modifications of applicable Law or the specifications
cited in Section 4.1(e). With respect to Producer Meters that Midstream Co has
elected to use, Producer may (but shall not be obligated to) replace or make any
alterations to the Measurement Devices necessary to comply with any subsequent
amendments, revisions or modifications of applicable Law or the or the
specifications cited in Section 4.1(e).
(g)    The accuracy of all Measurement Devices at the Measurement Points and
Delivery Points and of all Measurement Devices that serve as “check meters” for
any such Measurement Point or Delivery Point Measurement Devices will be
verified by the owner of such Measurement Device (the “Owner”) at Monthly
intervals and, if requested, in the presence of a representative of the other
Party (the “Beneficiary”). The Owner shall verify the accuracy of any owned
Measurement Device before the next Monthly verification required by the
preceding sentence if the Beneficiary makes a written request for a special test
as described below. Notwithstanding the foregoing, when Daily deliveries of
Product at any Measurement Point or Delivery Point average 100 Barrels per Day
or less during any Month, the Owner may request from the Beneficiary that the
accuracy of the Measurement Devices at such Measurement Point or Delivery Point
be verified quarterly. If, upon any test, any (i) Measurement Device at the
Measurement Point is found to be inaccurate by 2.0% or less or (ii) Measurement
Device at the Delivery Point is found to be inaccurate by 0.25% or less,
previous readings of such Measurement Device will be considered correct in
computing the deliveries of Product under this Agreement. If, upon any test, any
(1) Measurement Device at the Measurement Point is found to be inaccurate by
more than 2.0% or (2) Measurement Device at the Delivery Point is found to be
inaccurate by more than 0.25% (excessive meter factor deviation), such
Measurement Device will immediately be removed from service, adjusted, repaired
or replaced to record accurately (within the manufacturer’s allowance for error)
and reproved prior to returning to service. If the excessive meter factor
deviation can be explained by changing conditions (gravity, temperature or
flow-rate) no corrective action may be taken if mutually agreed upon by both the
Owner and the Beneficiary. Any previous recordings of such Measurement Device
with an excessive meter factor deviation will be corrected by using the
arithmetic average of the malfunction factor and the previous factor shall be
applied to the production measured through


24
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





the meter between the date of the previous factor and the date of the
malfunction factor. The proving report must clearly indicate the meter’s
malfunction factor and all remarks associated with the repairs or adjustments.
If the Beneficiary desires a special test of any Measurement Device, at least 72
hours’ advance written notice will be given to the Owner, and the Parties will
cooperate to secure a prompt test of the accuracy of such Measurement Device. If
the Measurement Device so tested is found to be inaccurate by 2.0% or less or
0.25% or less, as applicable, the Owner will have the right to bill the
Beneficiary for the costs incurred due to such special test, including any labor
and transportation costs, and the Beneficiary will pay such costs promptly upon
invoice therefor.
(h)    If requested by the Beneficiary, the Measurement Devices owned by Owner
shall include a sufficient number of data ports, and Owner shall permit
Beneficiary to connect to such data ports, as shall be required to provide to
Beneficiary on a real-time basis all measurement data generated by such
measurement equipment. Beneficiary shall be responsible at its own cost for
obtaining equipment and services to connect to such data ports and receive and
process such data.
(i)    Each Party shall make the charts and records by which measurements are
determined available for the use of the other Party in fulfilling the terms and
conditions thereof. Each Party shall, upon written request of the other Party,
mail, email or deliver for checking and calculation all volume, BS&W, and
gravity, average flowing temperature, average flowing pressure and other meter
or test records in its possession and used in the measurement or allocation of
Product delivered under this Agreement within 30 Days after the last chart for
each billing period is removed from the meter. Such data shall be returned
within 90 Days after the receipt thereof.
(j)    Each Party shall preserve or cause to be preserved for mutual use all
test data or other similar records in accordance with the applicable rules and
regulations of regulatory bodies having jurisdiction, if any, with respect to
the retention of such records, and, in any event, for at least 24 Months.
(k)    So long as the Parties to this Agreement are also parties to a
Transaction Document that covers Gas, the requirements for Measurement Devices
in respect of Flash Gas shall be covered by such Transaction Document. If at any
time the Parties to this Agreement are not also party to another Transaction
Document that covers Gas, the Parties shall set forth in the Agreement Addendum
or an appropriate amendment to this Agreement the requirements for Measurement
Devices pertaining to Flash Gas; absent such agreement, Midstream Co shall
install and maintain measuring equipment at the Delivery Points that is in
accordance with applicable American Gas Association standards.
Section 4.2    Measurement Procedures.
(a)    Midstream Co shall use the Measurement Devices owned by Midstream Co (or
if Midstream Co’s rights under Section 4.1(d) are exercised, then the
Measurement Devices owned by Producer) at the Measurement Points to determine
the volumes of Product passing through the Individual System for purposes of
Article 6 and Article 10. Midstream Co shall cause (or if Midstream Co’s rights
under Section 4.1(d) are exercised, then Producer shall cause) the measurements
of the quantity and quality of all Product measured at the Measurement Points
(and at each Receipt Point or Delivery Point at which measurements are taken) to
be conducted in accordance with the regulations issued by the applicable
Governmental Authority (i.e., BLM Onshore Order No. 4: Measurement of Oil) and
the following industry standards:
API Manual of Petroleum Measurement Standards:
Chapter 4, Proving Systems


25
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Chapter 5.1, General Considerations for Measurement by Meters
Chapter 5.6, Measurement of Liquid by Coriolis Meters
Chapter 7, Temperature Determination
Chapter 8, Sampling
Chapter 8.2, Automatic Sampling of Petroleum and Petroleum Products
Chapter 9, Density Determination
Chapter 10, Sediment and Water
Chapter 12.2, Calculation of Petroleum Quantities Measured by Turbine or
Displacement Meters
(b)    Other tests to determine impurities in the Product will be conducted
whenever requested by a Party and will be conducted in accordance with standard
industry testing procedures. The Party requested to perform such tests will bear
the cost of such tests only if the Product tested is determined not to be within
the quality specification set forth herein or, if applicable, in the applicable
Agreement Addendum. If the Product is within such quality specification, the
requesting Party will bear the cost of such tests.
(c)    If, during the Term of this Agreement, a new method or technique is
developed with respect to Product measurement or the determination of the
factors used in such Product measurement, such new method or technique may be
substituted for the method set forth in this Agreement if the new method or
technique is in accordance with accepted standards of the American Gas
Association, API and/or Gas Processor’s Association, as applicable.
Section 4.3    Product Meter Adjustments. If a Measurement Device is out of
service or registering inaccurately, the Parties shall determine the quantities
of Product received or delivered during such period as follows:
(a)    By using the registration of any check meter or meters, if installed and
accurately registering; or in the absence of such check meters,
(b)    By using a meter operating in parallel with the estimated volume
corrected for any differences found when the meters are operating properly,
(c)    By correcting the error if the percentage of error is ascertainable by
calibration, tests or mathematical calculation, such as step change, uncertainty
calculation or balance adjustment; or in the absence of check meters and the
ability to make corrections under this Section 4.3(c), then,
(d)    By estimating the quantity received or delivered by receipts or
deliveries during periods under similar conditions when the meter was
registering accurately.
Article 5
Tender, Nomination, and Gathering of Production


26
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Section 5.1    Limitations on Service to Third Parties. The Parties acknowledge
that Original Producer has dedicated and committed Dedicated Properties to this
Agreement as set forth in Article 2 and is an anchor shipper with respect to
Services on one or more of the Individual Systems owned or operated by Midstream
Co or its Affiliates. In no event will Midstream Co grant any Person (other than
Original Producer) Priority One Service on an Individual System used to provide
Services to Original Producer without Original Producer’s prior written consent,
except as required by a Governmental Authority. Original Producer shall not be
permitted to assign its Priority One Service, including through any permissible
assignments described in Article 16 without Midstream Co’s prior written
consent.
Section 5.2    Tender of Production. Subject to Section 5.3(c) and Section 5.4,
each Day during the Term (a) Producer shall Tender to the Individual System at
each applicable Receipt Point all of the Dedicated Production available to
Producer at such Receipt Point, and (b) Original Producer will have the right to
Tender to Midstream Co, for Services on an interruptible basis, but otherwise
subject to the same terms and conditions under this Agreement as the Dedicated
Production (except as to the Dedications (to which it will not be subject) and
priority (for which the terms are more fully set forth in Section 5.3(c)
below)), Product other than Dedicated Production, provided that (i) Original
Producer’s Tender of undedicated volumes of Product will not cause the
underlying Wells or acreage to be subject to the Dedications and (ii) Midstream
Co shall have the right to accept or reject such Tender of Product in its sole
operational and commercial discretion.
Section 5.3    Services; Service Standard.
(a)    Services. Subject to Section 5.3(c), Midstream Co shall (i) provide
Services for all Product that is Tendered by Producer to Midstream Co at the
Receipt Point(s), (ii) redeliver to Producer or for the benefit of Producer at
the relevant Delivery Point (as designated by Producer) equivalent quantities of
such Product, less any Associated Water and Flash Gas removed therefrom
attributable to Producer’s owned or Controlled Product, taking into account any
System Gains/ Losses and (iii) cause the System to be able to flow such Product
at volumes produced into each Individual System, in each case, so long as total
crude volumes for the respective Individual System are not greater than the
current capacity of the System.
(b)    Services Standard. Midstream Co shall own and operate the System and
perform the Services in a good and workmanlike manner in accordance with
standards customary in the industry.
(c)    Priority of Service. Midstream Co shall cause Product delivered on the
System to have the following priorities (to the extent not in violation of
applicable Law):
(i)    Dedicated Production delivered by Original Producer shall have Priority
One Service on the System and, subject to Section 5.1, Midstream Co shall not
grant Priority One Service to any other Person;
(ii)    Product delivered by a Third Party on a non-interruptible basis shall
have priority service on the System over services for Product delivered to the
System on an interruptible basis; and
(iii)    Product delivered by Original Producer on an interruptible basis
(pursuant to Section 5.2) shall have priority service on the System over
services for all other Product delivered to the System on an interruptible
basis;
provided, however, that Midstream Co’s performance of its obligations under
Section 5.3(a) with respect to any Product (A) of any Producer Assignee, or
(B) produced from any Well not included on a Development


27
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Report or for which new, modified or enhanced facilities are contemplated in a
System Plan, or (C) that is not subject to the Dedications under this Agreement,
in each case, shall at all times be subject to the available capacity on the
System at the time that Product is available to be Tendered by Producer at a
Receipt Point; and provided, further, that in the case of clause (B) above,
Producer may make alternative arrangements for the Product not received by
Midstream Co pursuant to Section 3.3.
Section 5.4    Nominations, Scheduling, and Curtailment. Nominations and
scheduling of Product available for, and interruptions and curtailment of,
Services under this Agreement shall be performed in accordance with the
following provisions:
(a)    Nominations. Product shall be received only under a nomination submitted
by Producer. For purposes of this Agreement, a nomination is the volume, in
Barrels per day, forecasted by Producer to be delivered to Receipt Points and
redelivered by Midstream Co to Delivery Points for a particular month of
Delivery, which nomination shall specify which volumes of Product are Dedicated
Production hereunder. Nominations shall be submitted on or before the 25th day
of the Month preceding the Month of delivery.
(b)    Reserved.
(c)    Consistent Quantities. Producer and Midstream Co shall use commercially
reasonable efforts to cause Product to be received and redelivered under this
Agreement at similar quantities for a delivery Month. System storage shall be
used only for the operational purposes of Midstream Co, as determined solely by
Midstream Co.
(d)    Target Pressures.
(i)    Reserved.
(ii)    Maintenance of Pressure on System. Midstream Co shall use its
commercially reasonable efforts to maintain the operating pressure of each
Facility Segment, as measured at the inlet flange of the central facility of the
applicable Facility Segment, at a level that is equal to or less than the Target
Pressure. Except in the event of (A) Force Majeure or an event or condition
downstream of the System that was not caused by Producer or Midstream Co, or (B)
maintenance or repairs that result in a suspension, shutdown or curtailment of
the applicable Facility Segment as specified in Section 5.5, if (1) the
operating pressure of a Facility Segment measured at such inlet flange
continuously exceeds the Target Pressure for a period of more than 5 Days (any
such period, an “Overage Period”), (2) such increased operating pressure is not
a result of Producer’s production exceeding the production forecast in the
Development Report on which the applicable Facility Segment was based and (3)
Midstream Co has sufficient production data available to confirm that the
increased pressure is not a result of Producer’s production exceeding such
production forecast, then commencing on the first Day after the expiration of
the applicable Overage Period, the Individual Fee for the applicable Facility
Segment shall be reduced by the reduction percentage corresponding to the
applicable Pressure Overage Percentage on the chart on Exhibit C for a period of
time equal in length to such Overage Period.
(e)    Adjustments. Nothing contained in this Agreement shall preclude Midstream
Co from taking reasonable actions necessary to adjust receipts or deliveries
under this Agreement in order to maintain the operational integrity and safety
of the System.
(f)    Line Fill.


28
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





(i)    Producer shall deliver to Midstream Co a pro rata portion of the Product
that Midstream Co determines is necessary for efficient operation of the System
(such pro rata portion, the “Producer Line Fill”), and Midstream Co shall not be
obligated to receive any Product Tendered by Producer until Producer’s delivery
of Product to Midstream Co has met the Producer Line Fill.
(ii)    Midstream Co shall maintain an inventory account (the “Inventory
Account”) for Producer and each other shipper or producer on the System which
reflects for each Month with respect to each producer and shipper on the System
(including Producer) (i) the total volumes received and delivered; (ii) the
starting and ending minimum line fill required; (iii) the starting and ending
amount of crude oil inventory in Midstream Co’s facilities above the minimum
line fill required; and (iv) any other information deemed necessary and
appropriate by Midstream Co, all on an Individual System basis. Midstream Co
shall provide a statement of Producer’s Inventory Account as part of the
supplemental and supporting information for each invoice.
(iii)    At the end of the Term, Producer’s Product in inventory (both Producer
Line Fill and any amounts above Producer Line Fill quantities) within Midstream
Co’s System, or within the respective Individual System within Midstream Co’s
System, will be delivered by Midstream Co to the Delivery Point specified by
Producer within 60 Days after the end of the Term.
Section 5.5    Suspension/Shutdown of Service.
(a)    Shutdown. During any period when all or any portion of the Individual
System is shut down (i) because of maintenance, repairs or Force Majeure, (ii)
because such shutdown is necessary to avoid injury or harm to Persons or
property, to the environment or to the integrity of all or any portion of the
Individual System or (iii) because providing Services hereunder has become
uneconomic as further described in Section 13.2, Midstream Co may interrupt or
curtail receipts of Producer’s Product, provided that any such interruption or
curtailment of Original Producer’s volumes must be done in accordance with the
priority provisions in Section 5.3(c). In such cases, Midstream Co shall have no
liability to Producer (subject to Section 11.1(b)) for its failure to receive
Product, except to the extent such shutdown is caused by the negligence, gross
negligence or willful misconduct of Midstream Co. If Midstream Co is required to
so interrupt or curtail receipts of Product, Midstream Co will advise (by
telephone, following up by writing, which writing may be in the form of
electronic mail) Producer of such interruption or curtailment as soon as
practicable or in any event within 24 hours after the occurrence of such event.
(b)    Planned Curtailments and Interruptions.
(i)    Midstream Co shall have the right to curtail or interrupt receipts and
deliveries of Product for brief periods to perform necessary maintenance of and
repairs or modifications (including modifications required to perform its
obligations under this Agreement) to the Individual System; provided, however,
that to the extent reasonably practicable, Midstream Co shall coordinate its
maintenance, repair and modification operations with the operations of Producer
and, in any case, will use its reasonable efforts to schedule maintenance,
repair and modification operations so as to avoid or minimize to the greatest
extent possible service curtailments or interruptions.
(ii)    Midstream Co shall provide Producer (x) with 60 Days prior notice of any
upcoming normal and routine maintenance, repair and modification projects that
Midstream Co has planned that would result in a curtailment or interruption of
Producer’s deliveries and the estimated time period for such curtailment or
interruption and (y) with six Months prior notice of any maintenance (A) of
which Midstream Co has knowledge at least six Months in advance and (B) that is
anticipated to result in a curtailment or interruption of Producer’s deliveries
for five or more consecutive Days.


29
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





(iii)    Midstream Co has delivered a schedule of the expected planned
maintenance for the System for the 12 Months commencing October 1, 2019. On or
before October 1 of each Year, starting October 1, 2020, Midstream Co shall
deliver a schedule of the expected planned maintenance for the System for the
subsequent 12 Months. The delivery of this plan is intended as a tool to assist
the Parties in planning and does not replace the notices required in the
foregoing clauses and in no way commits Midstream Co to adhere to the schedule
set forth in such 12-Month plan.
Section 5.6    Marketing and Transportation. As between the Parties, Producer
shall make all necessary arrangements at and downstream of the Delivery Points,
for the receipt, further transportation, and marketing of Producer’s owned and
Controlled Product.
Section 5.7    No Prior Flow of Product in Interstate Commerce. Producer
represents and warrants that at the time of Tender, none of the Product
delivered at a Receipt Point hereunder has flowed in interstate commerce.
Article 6
Fees
Section 6.1    Fees. Producer shall pay Midstream Co each Month in accordance
with the terms of this Agreement for all Services provided by Midstream Co with
respect to Dedicated Production received by Midstream Co from Producer or for
Producer’s account during such Month, an amount, for each Individual System,
equal to the sum of (i) the product of (x) the Net Standard Volume of Product,
stated in Barrels, received by Midstream Co from Producer or for Producer’s
account at the applicable Receipt Point for such Product within the applicable
Individual System during such Month, multiplied by (y) the applicable Individual
Fee, and (ii) an amount equal to Producer’s allocated portion of the actual
costs incurred by Midstream Co for electricity required to provide Services,
such allocation to be based upon the aggregate quantities of Product received by
Midstream Co.
Section 6.2    Fee Adjustments.
(a)    Redetermination.
(i)    Redetermination Proposal. Between November 1 and December 31 of any Year,
Midstream Co shall prepare and deliver to Producer for its review and comment a
written proposal (each, a “Redetermination Proposal”) to redetermine each
Individual Fee (unless the Parties mutually agree not to redetermine any
particular Individual Fee) in accordance with this Section 6.2(a). Each
Redetermination Proposal shall include relevant supporting documentation based
upon the latest updated Development Report and System Plan and shall take into
account future items including projected production volumes, operating revenue
projections, and budgeted amounts for capital expenditures and all estimated
operating expenses that Midstream Co believes will be necessary to provide the
applicable Services as contemplated by the latest updated Development Report and
System Plan; provided that a redetermined Individual Fee as agreed to by the
Parties (a “Redetermined Individual Fee”) shall not recoup the difference
between (A) estimated operating expenses or revenues and (B) actual operating
expenses or revenues for periods prior to the effective date of such
Redetermined Individual Fee. The Parties may agree to redetermine a particular
Individual Fee without obligation to agree to redetermine any other Individual
Fee.
(ii)    Subsequent Redetermination Timing. Any Redetermined Individual Fee
agreed to by the Parties on or prior to the last Business Day of February of the
applicable Adjustment Year (“Redetermination Deadline”) shall become effective
as of the first Day of the Month following the


30
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Month in which agreement has been reached. If the Parties fail to agree upon a
redetermination of any Individual Fee set forth in the applicable
Redetermination Proposal on or prior to the Redetermination Deadline, then such
Individual Fee shall remain in effect without redetermination pursuant to this
Section 6.2(a). For purposes of this Section 6.2(a)(ii), the Year immediately
after the Year during which a Redetermination Proposal is delivered is herein
the “Adjustment Year.”
(b)    Annual Escalation. Effective as of July 1 of each Year, the Individual
Fee will be increased by multiplying the then-applicable Individual Fee (as
increased for prior Years pursuant to this Section 6.2(b) or otherwise adjusted
pursuant to this Agreement) by the Escalation Percentage; provided that
Reimbursed Amounts shall not be subject to this Section 6.2(b). Such annual
increase to the Individual Fee shall become effective on July 1 of the
applicable Year, even if such Individual Fee was redetermined pursuant to
Section 6.2(a), with an effective date during the same Year.
(c)    Downtime Events.
(i)    If during any Month (A) there has been a Downtime Event, (B) such
Downtime Event was not a result of Producer’s (1) production exceeding the
production forecast in the Development Report on which the Individual System was
based, (2) delivery of Product outside of the pressure ranges permitted by
Section 5.4(d) or (3) non-compliance with this Agreement, (C) such Downtime
Event caused the Curtailment Percentage for any Individual System during any
such Month to exceed the Curtailment Allowance during such Month and (D)
Producer has waived its right to a temporary release of Dedicated Production
under Section 2.4(b), then the Individual Fee with respect to such Individual
System used to calculate the amounts owed for such Month under Section 6.1(i)(y)
shall be reduced as set forth on Exhibit B.
(ii)    Midstream Co may curtail up to 4.5% of the volume of Producer’s
Dedicated Production that is less than or equal to the capacity for the
Individual System as set forth in the applicable System Plan for an Individual
System (and there shall be no limit on curtailment of any volumes over the
capacity as set forth in the applicable System Plan) (such 4.5% allowance, the
“Curtailment Allowance”).
(iii)    The actual percentage of Producer’s Dedicated Production that has been
curtailed as a result of Downtime Events (as described in Section 6.2(c)(i)(B))
during each Month (the “Curtailment Percentage”) on an Individual System shall
be calculated as:
Curtailment Percentage (expressed as a percentage) =
(1 – [ (A / B) / C ] ) x ( B / D ), where
A = (expressed as a number) the aggregate volume (in Barrels) of Producer’s
Dedicated Production delivered into and received on such Individual System on
any and all Days that a Downtime Event (as described in Section 6.2(c)(i)(B))
occurred during such Month;
B = the number of Days that a Downtime Event (as described in
Section 6.2(c)(i)(B)) occurred during such Month;
C = (expressed as a number) the (i) average Daily volume (in Barrels) of
Producer’s Dedicated Production delivered into and received on such Individual
System during the most recently ended 7-Day period that had


31
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





zero Downtime Events (as described in Section 6.2(c)(i)(B)) prior to such Month
plus (ii) for any new Planned Wells (A) that had an On-Line Deadline during the
Downtime Event, (B) were not released pursuant to Section 2.4 and (C) but for
the Downtime Event, would be ready to flow Dedicated Production, the volumes
estimated by Original Producer in the Development Report for such curtailed or
shut in Planned Wells; and
D = the number of Days during such Month;
provided that, for illustrative purposes only: if A = 10,000, B = 10, C = 4,000,
and D = 30, then the Curtailment Percentage for such Month would be 25%:
= (1 – [ ( 10,000 / 10) / 4,000) ] x (10 / 30)
= (1 – [ 1,000 / 4,000]) x 0.333
= (1 – 0.25) x 0.333
= 0.75 x 0.333
= 0.25 expressed as 25%
Section 6.3    Treatment of Byproducts, System Gains/Losses, Fuel and Related
Matters. No separate fee shall be chargeable by Midstream Co and no refund or
reduction in the Individual Fee shall be chargeable by or owed to Producer for
the hydrocarbons or services described in this Section 6.3, except as provided
in Section 6.3(d).
(a)    Drip Condensate and Recovered Oil. Midstream Co shall deliver to
Producer, each Month, all Drip Condensate and Recovered Oil allocated to
Producer or for Producer’s account to the extent Producer and Midstream Co have
agreed in writing to require such allocation. Producer shall provide a written
waiver and indemnity to Midstream Co with respect to any and all Claims and
expenses arising therefrom or related thereto.
(b)    Flash Gas. Midstream Co shall deliver to Producer, each Month, all Flash
Gas allocated to Producer or for Producer’s account by delivering such Flash Gas
into the Gas System to the extent Producer and Midstream Co have agreed in
writing to require such allocation. At all times during the Term, either (x)
Midstream Co and Producer shall be party to both this Agreement and another
Transaction Document that covers Gas (in which case Producer shall not owe any
amount under this Agreement or any other Transaction Document to which Midstream
Co is a Party as a result of Flash Gas being transported through the Gas System)
or (y) the Parties shall set forth in the Agreement Addendum or an appropriate
amendment to this Agreement the methodology for Midstream Co to deliver Flash
Gas to Producer and any fee applicable thereto.
(c)    System Gains/Losses.
(i)    Midstream Co will perform a Monthly material balance for each Individual
System based on comparison of Product delivered, Product inventory change within
Midstream Co’s facilities, and the theoretical Product (after removal of
Associated Water and Flash Gas) received into the Individual System at Receipt
Points (or measured if Associated Water and Flash Gas of Product at Receipt
Points meets Oil Quality specifications of Downstream Facilities or markets


32
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





without treatment by Midstream Co). Actual System gains or losses from the
material balance will be allocated back to Producer’s Receipt Points to
determine allocated quantities of Product received at Receipt Points for each
Month.
(ii)    If, during any Month, System Gains/Losses on an Individual System
allocated to Producer in accordance with this Agreement exceeds 2.00% of the
total quantities of Producer’s owned or Controlled Product delivered to the
Individual System in such Month, then Midstream Co will, for the respective
Individual System, obtain updated test data (i.e. sample results, meter proves,
etc.) from Receipt Points involved in calculating theoretical Product (after
removal of Associated Water and Flash Gas) received into the System at Receipt
Points on the Individual System and conduct a field-wide (on an Individual
System basis) meter inspection and proving, if necessary, followed by an updated
balance. If Midstream Co determines that a repair to the Individual System is
needed to reduce the System Gains/Losses below 2.00%, Midstream Co shall
undertake such repairs in a commercially reasonable manner and as soon after
making such determination as is commercially reasonable.
(iii)    Midstream Co shall provide Producer with prior notice of, and
reasonable access to observe, any such field-wide meter balance.
(d)    Other System Fuel. Midstream Co may elect to use Other System Fuel as
fuel to operate the Individual System, or to generate electricity for the
operation of the Individual System and shall account for any Other System Fuel
used by Midstream Co. Producer, at its sole cost and expense, shall procure all
fuel except diesel, in addition to Other System Fuel used by Midstream Co, if
any, required to operate the Individual System or to generate electricity for
the operation of the Individual System and arrange for transportation of such
fuel to the Individual System.
(e)    Associated Water. Midstream Co shall deliver to Producer, each Month, all
Associated Water allocated to Producer or for Producer’s account by delivering
such Associated Water into the Water System. The Parties acknowledge that there
is no separate fee chargeable by Midstream Co hereunder for Services with
respect to Associated Water and that the fees chargeable by Midstream Co
hereunder for Product sufficiently compensate Midstream Co for Services with
respect to Associated Water. The Monthly Loss/ Gain Report shall include a
statement of the Associated Water separated from the Product and delivered to
Producer into the Water System.
Article 7
Quality
Section 7.1    Quality Specifications.
(a)    Each Individual System will be operated as a field System, and as such,
Product received from Producer at the Receipt Points shall conform to the
following quality specifications, provided that the following may be varied or
adjusted as described in this Section 7.1 or by express language set forth in
the applicable Agreement Addendum. Midstream Co will not accept any Product
unless it meets the specifications listed in the chart below and unless other
properties of such Product (viscosity, pour point, and other properties) are
such that it will be readily susceptible to transportation through Midstream
Co’s pipeline system. These specifications may be applied to each Barrel of
Producer’s nomination and not be limited to the composite sample of the
nomination.




33
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





 
Crude Oil
Sulfur Content, Weight %
<= 0.40


BS&W
<= 3.5%
Of which, basic sediment is no more than
<= 0.5%



(b)    Reserved
(c)    All Product delivered by Producer to Midstream Co shall have a maximum
temperature of one hundred forty degrees (140º) Fahrenheit at the Receipt Point.
(d)    From time to time, Midstream Co may require that Producer furnish
certified laboratory reports showing the results of quality tests on the Product
tendered for gathering. Midstream Co may also from time to time obtain samples
for laboratory analysis to check compliance with the specifications cited above.
(e)    If any Product Tendered by Producer to the Individual System fails at any
time to conform to the applicable specifications, then Midstream Co will have
the rights specified in Section 7.2.
(f)    If Producer’s Product delivered to the Receipt Points complies with such
quality specifications, then all Product redelivered at the Delivery Points by
Midstream Co to Producer shall meet the quality specifications of the applicable
Downstream Facility. Midstream Co may commingle Product received into the
Individual System with other Product shipments and, subject to Midstream Co’s
obligation to redeliver to Producer at the Delivery Points Product that
satisfies the applicable quality specifications of the Delivery Points, (a) such
Product shall be subject to such changes in quality, composition and other
characteristics as may result from such commingling and the removal of
Associated Water and Flash Gas (if any), (b) Midstream Co shall have no other
obligation to Producer associated with changes in quality of Product as the
result of such commingling and Associated Water and Flash Gas removal and (c)
Midstream Co shall have the right to change the quality specifications to comply
with any changes in the Downstream Facility specifications.
Section 7.2    Failure to Meet Specifications.
(a)    If any Product Tendered by Producer to the Individual System fails at any
time to conform to the applicable specifications, then Midstream Co will have
the right to immediately discontinue receipt of such non-conforming Product and
shall notify Producer of the specifications violation within 24 hours after such
discontinuation. Such notification may be verbal initially followed by written
confirmation in accordance with the notice requirements set forth in Section
17.2. If Producer disputes Midstream Co’s determination that any Product fails
to conform to the applicable specifications, then Producer shall (i) notify
Midstream Co thereof within 24 hours after receiving such notice from Midstream
Co, (ii) submit the applicable Product to a mutually agreed upon Third Party
laboratory and (iii) cause such laboratory to analyze the Product within 72
hours after Producer’s receipt of Midstream Co’s notice of non-conformance. If
the results of such analysis provide that the applicable Product is
non-conforming, the costs and expenses associated with such analysis shall be
borne by Producer; if the results of such analysis provide that the applicable
Product conforms to the specifications, then Midstream Co shall reimburse
Producer for all reasonable and documented costs and expenses incurred by
Producer to cause such Third Party laboratory to perform such analysis.


34
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





(b)    Midstream Co shall have the right, to be exercised in Midstream Co’s sole
discretion, to use commercially reasonable efforts to blend and commingle any or
all of such non-conforming Product with other Product in the Individual System
so that it meets the applicable specifications. Midstream Co may charge Producer
a reasonable fee to compensate Midstream Co for its use of commercially
reasonable efforts to cause such Product Tendered by Producer to conform to the
applicable specifications. Producer will promptly undertake commercially
reasonable measures to eliminate the cause of such non-conformance.
Section 7.3    Indemnification Regarding Quality. PRODUCER SHALL RELEASE,
PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS MIDSTREAM CO GROUP FROM AND AGAINST
ALL LOSSES DIRECTLY OR INDIRECTLY ARISING OUT OF, IN CONNECTION WITH OR IN ANY
MANNER ATTRIBUTABLE TO THE FAILURE OF THE PRODUCT DELIVERED BY PRODUCER TO THE
INDIVIDUAL SYSTEM TO MEET THE QUALITY SPECIFICATIONS SET FORTH HEREIN, INCLUDING
DISPOSAL COSTS, DAMAGE TO OR SUSTAINED BY THE INDIVIDUAL SYSTEM (INCLUDING THE
EQUIPMENT AND COMPONENT PARTS), COSTS EXPENDED BY MIDSTREAM CO OR ANY OF ITS
AFFILIATES TO RETURN THE INDIVIDUAL SYSTEM AND RELATED FACILITIES TO SERVICES,
CLAIMS OF OTHER PRODUCERS ON THE INDIVIDUAL SYSTEM, CLAIMS OF OWNERS OF ALL
DOWNSTREAM FACILITIES AND CLAIMS OF ALL PERSONS WHO ULTIMATELY USE THE
NON-CONFORMING PRODUCT DELIVERED BY PRODUCER AND THE COSTS OF ALL REGULATORY OR
JURISDICTIONAL PROCEEDINGS.
Article 8
Term
Section 8.1    Term. The term of this Agreement commenced on the Effective Date,
and this Agreement shall remain in effect until the 16th anniversary of the
Effective Date (the “Initial Term”) and thereafter on a Year to Year basis until
terminated by Midstream Co or Producer effective upon the expiration of the
Initial Term or the expiration of any Year thereafter upon notice no less than
365 Days prior to the expiration of the Initial Term or the expiration of any
Year thereafter (such period of time, the “Term”).
Section 8.2    Effect of Termination or Expiration of the Term. Upon the
termination of the Term, this Agreement shall forthwith become void and the
Parties shall have no liability or obligation under this Agreement, except that
(a) the termination of this Agreement shall not relieve any Party from any
expense, liability or other obligation or remedy therefor that has accrued or
attached prior to the date of such termination, (b) the provisions of Section
2.4(d), Section 3.5, Article 6, Section 7.3, this Section 8.2, Section 9.1,
Article 10 (other than Section 10.4), Section 11.3, Article 15 and Section 17.1
through Section 17.10 shall survive such termination and remain in full force
and effect indefinitely and (c) Section 10.4 and Section 17.11 shall survive
such termination and remain in full force and effect for the period of time
specified in such Sections.
Article 9
Title and Custody
Section 9.1    Title. A nomination of Product by Producer shall be deemed a
warranty of title to such Product by Producer or a warranty that Producer
Controls the Product and has the right to deliver such Product for gathering
under this Agreement, as applicable. Title to Product shall not transfer to
Midstream Co by reason of Midstream Co’s performance of the Services.
Section 9.2    Custody. From and after Producer’s delivery of its owned or
Controlled Product to Midstream Co at the Receipt Points, and until Midstream
Co’s redelivery of such Product to or for Producer’s account at the applicable
Delivery Points, as between the Parties, Midstream Co shall have custody and


35
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





control of, and be responsible for, such Product. In all other circumstances, as
between the Parties, Producer shall be deemed to have custody and control of,
and be responsible for, such Product.
Article 10
Billing and Payment
Section 10.1    Statements.
(a)    Ordinary Course. Midstream Co shall submit invoices to Producer on or
before the 25th Day after the end of each Month (the “Invoice Month”). Each
invoice shall be accompanied by supporting information for all amounts charged
by such invoice. All amounts owed for Services provided during an Invoice Month
shall be reflected on the applicable invoice for such Invoice Month; provided
that to the extent any amount appearing on an invoice is in respect of an amount
paid by Midstream Co to a Third Party (collectively, the “Reimbursed Amount”) or
the calculation of such amount is contingent on information provided by a Third
Party (collectively, the “Conditional Amount”), such Reimbursed Amount and
Conditional Amount, shall be reflected on an invoice within 90 Days after the
end of the Month in which such Reimbursed Amount was paid by Midstream Co.
(b)    Reserved.
(c)    Detail. Midstream Co shall cause its invoices and supporting information
to include information reasonably sufficient to explain and support any
estimates and charges reflected therein, the reconciliation of any estimates
made in a prior Month to the actual measurements for such Month, and any
adjustments to prior period volumes and quantities.
(d)    Monthly Loss/ Gain Report. For each Invoice Month, Midstream Co shall
deliver a Monthly Loss/ Gain Report to Producer on or before the close of
business on the third Business Day following the later of (i) the end of such
Invoice Month, or (ii) the Day on which Producer has delivered all data
reasonably required by Midstream Co to generate such Monthly Loss/ Gain Report
with respect to such Invoice Month. If Midstream Co elects, it may deliver such
Monthly Loss/ Gain Report concurrently with the applicable invoice.
(e)    One Invoice; Netting. To the extent that Midstream Co and Producer are
party to this Agreement and one or more other Transaction Documents, one invoice
may be delivered in respect of all amounts owing under such Transaction
Documents. The Parties shall net all undisputed amounts due and owing or past
due and owing arising under the Transaction Documents to which Producer and
Midstream Co are parties such that the Party owing the greater amount shall make
a single payment of the net amount to the other Party. No amounts owing to or by
any Midstream Co may be set off against amounts owing to or by any other
Midstream Co. No amounts owing to or by any Producer may be set off against
amounts owing to or by any other Producer. To the extent possible, all fee
adjustments set forth in Article 6 shall be accomplished by setoff or netting.
Section 10.2    Payments.
(a)    Unless otherwise agreed by the Parties, all invoices under this Agreement
shall be due and payable in accordance with each invoice’s instructions on or
before the later of the 30th Day of each Month and the 10th Day after receipt of
the invoice or, if such Day is not a Business Day, then on the next Business
Day. All payments by Producer under this Agreement shall be made by electronic
funds transfer to the account designated by Midstream Co. Any amounts not paid
by the due date will be deemed delinquent and, with


36
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





respect to amounts owed to Midstream Co, will accrue interest at the Interest
Rate, such interest to be calculated from and including the due date but
excluding the date the delinquent amount is paid in full.
(b)    If Producer, in good faith, disputes the amount of any invoice of
Midstream Co, Producer will pay Midstream Co such amount, if any, that is not in
dispute and shall provide Midstream Co notice, no later than 30 Days after the
date that payment of such invoice would be due under Section 10.2(a), of the
disputed amount accompanied by reasonable documentation to support Producer’s
dispute. If Producer fails to provide notice of dispute within such 30-Day
period, then Producer shall be deemed to have waived its right to dispute the
applicable invoice, except for a dispute following an audit conducted in
accordance with Section 10.4. Following Midstream Co’s receipt of such dispute
notice, Producer and Midstream Co shall endeavor in good faith to resolve such
dispute, and if the Parties are unable to resolve such dispute within a
reasonable time, such dispute may be resolved in accordance with Section 17.6 of
this Agreement. Upon resolution of the dispute, any required payment shall be
made within 15 Days after such resolution, and, if such amount shall be paid to
Midstream Co, such amount shall be paid along with interest accrued at the
Interest Rate from and including the due date but excluding the date paid.
Section 10.3    Adequate Assurances. If (a) Producer fails to pay according to
the provisions hereof and such failure continues for a period of 5 Business Days
after written notice of such failure is provided to Producer, (b) Producer is
not the Original Producer or (c) Midstream Co has reasonable grounds for
insecurity regarding the performance by Producer of any obligation under this
Agreement, then Midstream Co, by notice to Producer, may, singularly or in
combination with any other rights it may have, demand Adequate Assurance of
Performance from Producer. “Adequate Assurance of Performance” means, at the
option of Producer, any of the following, (x) advance payment in cash by
Producer to Midstream Co for Services to be provided under this Agreement in the
following Month or (y) delivery to Midstream Co by Producer of an irrevocable
standby letter of credit or a performance bond, in form and substance reasonably
acceptable to Midstream Co, issued by a Credit-Worthy Person, in an amount equal
to not less than the aggregate proceeds due from Producer under Section 10.1 for
the prior 2-Month period. Promptly following the termination of the condition
giving rise to Midstream Co’s reasonable grounds for insecurity or payment in
full of amounts outstanding, as applicable, Midstream Co shall release to
Producer the cash, letter of credit, bond or other assurance provided by
Producer (including any accumulated interest, if applicable, and less any
amounts actually applied to cover Producer’s obligations hereunder).
Section 10.4    Audit. Each Party has the right, at its sole expense and during
normal working hours, to examine the records of the other Party to the extent
reasonably necessary to verify the accuracy of any statement, charge or
computation made pursuant to the provisions of the Transaction Documents. The
scope of such examination will be limited to the 24 Months preceding the date
such notice of audit, statement, charge or computation was presented. No Party
may conduct more than one audit (taking all Transaction Documents to which
Producer is a party together) of another Party during any Year (except that, if
a Party is in default hereunder, additional audits may be conducted during the
continuance of such default). If any such examination reveals any inaccuracy in
any statement or charge, the necessary adjustments in such statement or charge
and the payments necessitated thereby shall be made within 60 Days of resolution
of the inaccuracy. This provision of this Agreement will survive any termination
of this Agreement for the later of (a) a period of 24 Months from the end of the
Year in which the date of such termination occurred or (b) until a dispute
initiated within the 24 Month period is finally resolved, in each case for the
purpose of such statement and payment objections.


37
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Article 11
Remedies
Section 11.1    Suspension of Performance; Temporary Release from Dedication.
(a)    Suspension by Midstream Co as Remedy for Payment Default. If Producer
fails to pay any invoice rendered under Article 10, such failure is not due to a
good faith dispute by Producer in accordance with Section 10.2(b), and such
failure is not remedied within five Business Days after Producer’s receipt of
written notice of such failure from Midstream Co, Midstream Co shall have the
right, at its sole discretion, to (i) suspend performance (including withholding
any payments that are owed by Midstream Co to Producer, and such withheld
amounts shall not be subject to setoff under Section 10.1(e)) under this
Agreement until such amount, including interest at the Interest Rate, is paid in
full or (ii) continue performing the Services under this Agreement, and, acting
in a commercially reasonable manner, sell any Product delivered by Producer to
the Receipt Points on Producer’s behalf, and use the proceeds therefrom to
reimburse Midstream Co for any amounts due and owing to Midstream Co, and, at
Producer’s election, either (y) remit any excess amounts received under such
sale to Producer or (z) reduce the Services Fee due from Producer to Midstream
Co for the following Month by the amount of such excess.
(b)    Additional Suspensions as Remedies. If a Party fails to perform or comply
with any material warranty, covenant or obligation contained in this Agreement
(other than as addressed in Section 11.1(a)) and such failure has not been
remedied within 60 Days after its receipt of written notice from the other Party
of such failure, then the non-defaulting Party shall have the right to suspend
performance of its obligations under this Agreement that are affected by such
failure or non-compliance (including withholding any payments that are owed to
the other Party, and such withheld amounts shall not be subject to netting or
setoff under Section 10.1(e)); provided that Producer may not withhold any
payments that are owed to Midstream Co for Services actually performed by
Midstream Co. Original Producer’s failure to accurately track, calculate and
timely provide support of the total Net Acres sold pursuant to Section
16.2(b)(ii) shall constitute a material breach of Original Producer’s
obligations hereunder.
(c)    Specific Performance and Declaratory Judgments. Damages in the event of
breach of this Agreement by a Party hereto may be difficult, if not impossible,
to ascertain. Therefore, each Party, in addition to and without limiting any
other remedy or right it may have, will have the right to seek a declaratory
judgment and will have the right to an injunction or other equitable relief in
any court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the Parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any Party from
pursuing any other rights and remedies at law or in equity that such Party may
have.
Section 11.2    No Election. In the event of a default by a Party under this
Agreement, the other Party shall be entitled in its sole discretion to pursue
one or more of the remedies set forth in this Agreement, or such other remedy as
may be available to it under this Agreement, at Law or in equity, subject,
however, to the limitations set forth in Section 11.3 and Article 15. No
election of remedies shall be required or implied as the result of a Party’s
decision to avail itself of a remedy under this Agreement.
Section 11.3    DIRECT DAMAGES. A PARTY’S DAMAGES RESULTING FROM A BREACH OR
VIOLATION OF ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR CONDITION
CONTAINED IN THIS AGREEMENT OR ANY ACT OR OMISSION ARISING FROM OR RELATED TO
THIS AGREEMENT SHALL BE LIMITED TO ACTUAL DIRECT DAMAGES AND SHALL NOT INCLUDE
ANY OTHER LOSS OR DAMAGE, INCLUDING INDIRECT, SPECIAL,


38
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





CONSEQUENTIAL, INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST
PROFITS, PRODUCTION, OR REVENUES, AND EACH PARTY RELEASES THE OTHER PARTY FROM
ALL SUCH CLAIMS FOR LOSS OR DAMAGE OTHER THAN ACTUAL DIRECT DAMAGES; PROVIDED
THAT THIS LIMITATION TO DIRECT DAMAGES SHALL NOT LIMIT THE PARTIES’
INDEMNIFICATION OBLIGATIONS UNDER Section 3.5(c), Section 7.3, AND Article 15.
Article 12
Force Majeure
Section 12.1    Force Majeure. If either Midstream Co or Producer is rendered
unable by an event of Force Majeure to carry out, in whole or part, its
obligations under this Agreement and such Party gives notice (which notice may
initially be delivered orally so long as written notice is delivered as soon as
reasonably practicable thereafter) and reasonably full details of the event
(including the nature, extent, effect, and likely duration of the event or
circumstances constituting the Force Majeure event) to the other Party as soon
as practicable after the occurrence of the event, then, during the pendency of
such Force Majeure, but only during that period, the obligations of the Party
affected by the event shall be canceled or suspended, as applicable, to the
extent required; provided, however, that notwithstanding anything in the
foregoing to the contrary, no Party shall be relieved from any indemnification
obligation or any obligation to make payments, as the result of Force Majeure,
regardless of which Party is affected; provided further that if the Force
Majeure impacts only a particular Facility Segment or Individual System, then
the suspension of obligations described in this sentence shall apply only to the
applicable Facility Segment or Individual System and not to the obligations
owing in connection with the rest of the System. The Party affected by Force
Majeure shall use commercially reasonable efforts to remedy the Force Majeure
condition with all reasonable dispatch, shall give notice to the other Party of
the termination of the Force Majeure, and shall resume performance of any
suspended obligation promptly after termination of such Force Majeure.
Section 12.2    Extension Due to Force Majeure. If a Party is unable to meet any
deadline set forth herein as a result of a Force Majeure, then provided that
such Party complies with the provisions of Section 12.1, such deadline shall be
extended for a period of time equal to the period of time during which such
Party is delayed due to the Force Majeure.
Article 13
Change in Law; Uneconomic Service
Section 13.1    Changes in Applicable Law.
(a)    If any new Laws are enacted or amended or any new interpretations in
respect of previously existing Laws are issued after the Effective Date that
require Midstream Co to make capital expenditures with respect to the System,
then Midstream Co may propose an increase to the applicable Individual Fee as
may be necessary or appropriate to preserve and continue for the Parties the
rights and benefits originally contemplated for the Parties by this Agreement;
provided, however, that no increase to the applicable Individual Fee pursuant to
this Section 13.1 shall be applicable unless and until, in the reasonable
judgment of Midstream Co, Midstream Co would be required to make capital
expenditures with respect to the System in order to comply with such new Law
that materially and adversely affects the economics of the Services provided,
fees received, or the other economic benefits of this Agreement for Midstream
Co.
(b)    Producer shall accept or reject, in its sole discretion, Midstream Co’s
proposed increase to the Individual Fee within 30 Days after receiving such
proposal from Midstream Co. If Producer fails to provide notice of such
acceptance or rejection within such 30-Day period, then Producer shall be deemed
to have accepted such increase. The Parties will amend, update, or revise the
applicable Agreement Addendum


39
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





in accordance with this Agreement to reflect any changes in the applicable
Individual Fees agreed to in accordance with this Section 13.1. If Producer
rejects the amount of the proposed increase, then Producer shall elect to either
(x) cause Midstream Co to release the Wells, Separator Facilities, Receipt
Points, Spacing Units, and Dedicated Production that would have been affected by
such increase in accordance with Section 2.4(a)(vii) or (y) at Producer’s sole
cost and expense, cause Midstream Co make such capital expenditures with respect
to the System in order to comply with such new Law and such capital expenditures
shall be included on the monthly invoice and paid in accordance with Section
10.1 and Section 10.2. In the event Producer makes an election under clause (y)
above, (i) the Individual Fee shall not be increased pursuant to this Section
13.1 and (ii) the Parties shall meet and cooperate in good faith to ensure any
facilities constructed under this clause (b) comply with customary engineering,
construction and operating specifications in the industry and such facilities
will become part of the Individual System and the property of Midstream Co.
(c)    Producer and Midstream Co shall use their commercially reasonable efforts
to comply with new and amended applicable Laws and new interpretations of
existing Laws.
Section 13.2    Unprofitable Operations and Rights of Termination.
(a)    Cessation of Services. If, in the sole discretion of Midstream Co, (x)
the gathering of Product from any Wells, Separator Facilities or Receipt Points,
(y) the delivery of Product to any Delivery Points or (z) the provision of any
other Service under this Agreement, is or becomes uneconomical due to its
volume, quality, or for any other cause, then Midstream Co shall not be
obligated to provide the applicable Services so long as such condition exists.
(i)    If Midstream Co suspends Services under this Section 13.2(a) as a result
of Producer’s (A) negligence, willful misconduct, or breach of this Agreement,
(B) delivery of Product that fails to meet the quality specifications required
by Section 7.1 or (C) execution of a plan of development that deviates from the
then-applicable Development Report, then Midstream Co may resume providing such
Services at any time, upon two Months’ advance written notice delivered to
Producer, and the affected Wells, Separator Facilities, Receipt Points, Spacing
Units, Dedicated Properties and Dedicated Production shall only be permanently
released as a result of suspension under this clause (i) by mutual agreement of
the Parties under Section 2.4(a)(iii).
(ii)    If Midstream Co suspends Services under this Section 13.2(a) for any
reason other than as specified in clause (i) above and (x) such suspension
continues for six consecutive Months or (y) Midstream Co delivers notice to
Producer that such suspension shall be permanent, then the applicable Wells,
Separator Facilities, Receipt Points, Spacing Units, and Dedicated Production
shall be permanently released as specified in Section 2.4(a)(viii).
(b)    Election not to Connect a Planned Well or Planned Separator Facility. If
Midstream Co determines, in its discretion, that the connection of an Individual
System to any Planned Well or Planned Separator Facility operated by Original
Producer, as described in Section 3.1 hereof, would be uneconomical, then upon
Midstream Co’s delivery of a System Plan (marked as “Final”) indicating that a
requested expansion would be uneconomical pursuant to Section 13.2(e):
(i)    No more than 30 Days after delivery of the System Plan pursuant to
Section 13.2(b) above, Midstream Co shall provide Original Producer Midstream
Co’s proposed terms and conditions under which it would connect the Individual
System to the Planned Well or Planned Separator Facility and transport Product
under the terms of this Agreement, including estimated construction costs.
Original Producer shall have 30 Days to accept or reject Midstream Co’s terms
and conditions. If Original Producer accepts Midstream Co’s proposed terms and
conditions, then Midstream Co shall,


40
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





within 30 Days thereof, provide Original Producer with an updated System Plan
detailing the connection of the Individual System to such Planned Well or
Planned Separator Facility and such connection shall be governed by Section 3.1.
If Original Producer does not respond to Midstream Co’s terms and conditions
within such 30-Day period, it shall be deemed to have rejected Midstream Co’s
proposed terms and conditions.
(ii)    If Original Producer rejects Midstream Co’s terms and conditions under
clause (A) above, then Original Producer may, at its sole cost and expense,
simultaneously elect in writing to cause Midstream Co to design, construct and
install the facilities necessary to connect the Planned Well or Planned
Separator Facility to the Individual System, such facilities will become part of
the Individual System and the property of Midstream Co. The Parties shall meet
and cooperate in good faith to ensure any facilities constructed under this
clause (ii) have the capacity to handle the estimated Dedicated Production in
the Development Report and comply with customary engineering, construction and
operating specifications in the industry. Within 30 Days of Original Producer’s
election hereunder, Midstream Co shall provide Original Producer with an updated
System Plan detailing the connection of the Individual System to such Planned
Well or Planned Separator Facility, any costs and expenses shall be included on
the monthly invoice and paid in accordance with Section 10.1 and Section 10.2
and such connection shall otherwise be governed by Section 3.1. Beginning on the
first Day Midstream Co receives Dedicated Production Tendered by Original
Producer from any Well or Separator Facility connected in accordance with this
clause (ii), then the Individual Fee paid on the Product received from the
applicable Well or Separator Facility will be reduced by 30% until such time as
the benefit received by Original Producer from the reduced Individual Fee equals
115% of the actual costs incurred by Producer to design, construct and install
such facilities.
(c)    Election not to Expand System.
(i)    If Midstream Co determines, in its discretion, that an expansion of the
Individual System to satisfy the needs of Producer (other than Original
Producer), as described in Section 3.1 hereof, would be uneconomical, then
Midstream Co shall neither be obligated to undertake such expansion nor to
provide the applicable Services. Producer shall be entitled to a release of the
applicable Planned Wells, Planned Separator Facilities and Dedicated Production
pursuant to Section 2.4(a)(viii) immediately upon Midstream Co’s delivery of a
System Plan (marked as “Final”) indicating that a requested expansion would be
uneconomical pursuant to Section 13.2(e).
(ii)    If Midstream Co determines, in its discretion, that an expansion of the
Individual System to satisfy the needs of Original Producer (other than
connections of any Planned Well or Planned Separator Facility operated by
Original Producer), as described in Section 3.1 hereof, then upon Midstream Co’s
delivery of a System Plan (marked as “Final”) indicating that a requested
expansion would be uneconomical pursuant to Section 13.2(f):
(A)
No more than 30 Days after delivery of the System Plan pursuant to Section
13.2(c)(ii) above, Midstream Co shall provide Original Producer Midstream Co’s
proposed terms and conditions under which it would expand the Individual System
and transport Product under the terms of this Agreement, including estimated
construction costs. Original Producer shall have 30 Days to accept or reject
Midstream Co’s terms and conditions. If Original Producer accepts Midstream Co’s
proposed terms and conditions, then Midstream Co shall, within 30 Days thereof,
provide Original Producer with an updated System Plan detailing the



41
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





expansion of the Individual System and such expansion shall be governed by
Section 3.2. If Original Producer does not respond to Midstream Co’s terms and
conditions within such 30-Day period, it shall be deemed to have rejected
Midstream Co’s proposed terms and conditions.
(B)
If Original Producer rejects Midstream Co’s terms and conditions under
clause (A) above, then Original Producer may, at its sole cost and expense,
simultaneously elect in writing to cause Midstream Co to design, construct and
install the facilities necessary to expand the Individual System, such
facilities will become part of the Individual System and the property of
Midstream Co. The Parties shall meet and cooperate in good faith to ensure any
facilities constructed under this clause (B) have the capacity to handle the
estimated Dedicated Production in the Development Report and comply with
customary engineering, construction and operating specifications in the
industry. Within 30 Days of Original Producer’s election hereunder, Midstream Co
shall provide Original Producer with an updated System Plan detailing the
expansion of the Individual System, any costs and expenses shall be included on
the monthly invoice and paid in accordance with Section 10.1 and Section 10.2
and such expansion shall otherwise be governed by Section 3.1. Beginning on the
first day Midstream Co receives Dedicated Production Tendered by Original
Producer from any expansion of the Individual System in accordance with this
clause (B), then the Individual Fee paid on the incremental Product received
from the Individual System will be reduced by 30% until such time as the benefit
received by Original Producer from the reduced Individual Fee equals 115% of the
actual costs incurred by Producer to design, construct and install such
facilities.

(d)    Start Date of Suspension of Services. Midstream Co shall cause any
suspension of Services permitted by this Section 13.2 to commence on the first
Day of a Month and not on any other Day.
(e)    Supporting Documentation and Management Discussions. As soon as Midstream
Co determines that an expansion of the Individual System or connection of a
Planned Well or Planned Separator Facility to the System will not be economic or
that continuing to provide Services at existing facilities has been rendered
uneconomic, Midstream Co shall communicate the same to Producer.
(i)    With respect to existing facilities, such notice shall be delivered to
Producer at least 180 Days in advance of any proposed curtailment under this
Section 13.2 and such notice shall be accompanied by documentation supporting
its claim that certain Services have become uneconomical. Commencing on the date
on which such notice is delivered and continuing for 180 Days, Midstream Co
shall participate in Meetings of Senior Management if so requested by Producer,
so long as such Meetings of Senior Management are scheduled at mutually
agreeable times and locations, in order to negotiate a transition of Services
that will not materially adversely affect Producer. Such discussions may include
the following matters and such other matters aimed at ameliorating the
detrimental effects of Midstream Co ceasing to provide Services: (A) purchase by
Producer from Midstream Co of the pipe, rights of way or other assets necessary
for the types of services that otherwise would have been performed under this
Agreement, (B) a continuation of the


42
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





provision of Services hereunder by Midstream Co for a period of time longer than
the 180 Days required hereby in order to permit Producer sufficient time to take
over operations or find an alternate midstream service provider and (C)
adjustments to the Development Report or rework certain Wells in order to
address the concerns of Midstream Co with respect to providing Services thereto.
In no event shall Midstream Co’s obligation to be available for Meetings of
Senior Management create an obligation on Midstream Co to continue providing
services past the 180 Days required hereby, and Midstream Co is under no
obligation to agree to any amendments to this Agreement or modifications to the
Services provided in order to accommodate requests of Producer during such
negotiations. However, both Parties have an obligation to negotiate in good
faith during such discussions.
(ii)    With respect to planned facilities, Midstream Co shall indicate that
providing Services to Planned Wells or Planned Separator Facilities is
uneconomical by failing to include the necessary expansion or connection
projects in the applicable System Plan and shall provide supporting
documentation for its determination that such expansion or connection would be
uneconomical, if requested by Producer. If Midstream Co delivers a System Plan
(marked as “Final”) describing the necessary expansion or connection projects,
such delivery shall be deemed to be a commitment by Midstream Co to complete
such expansion or connection without exercising its rights under Section 13.2(b)
or Section 13.2(c), as applicable, so long as conditions (including anticipated
throughput, pricing, the ability to obtain rights-of-way, Producer’s continued
execution of the Development Report, and any other factors deemed material by
Midstream Co) do not materially change; provided, however that upon the
initiation of Services through such expansion or connection project or through a
component part of such expansion or connection project, such expansion,
connection or applicable portion thereof shall be considered “existing
facilities” for purposes of this Section 13.2 and Midstream Co shall have all of
the rights set forth herein with respect to existing facilities that become
uneconomical. Nothing in this Section 13.2(e) shall give Producer a right to
consent to a suspension under this Section 13.2.
(f)    No Obligation to Drill or Operate. Without limiting the right of Producer
to revise the Development Report to eliminate any proposed Wells or Separator
Facilities, nothing herein shall be construed to require Producer to drill any
Well, to continue to operate any Well, to place any new Separator Facility into
service or to maintain the operation of any Separator Facility that a prudent
operator would not in like circumstances drill or continue to operate.
Article 14
Regulatory Status
Section 14.1    Non-Jurisdictional System. The Services being provided by
Midstream Co hereunder are intended to be gathering services, and no
Governmental Authority currently establishes the rates or terms of service
relating to the Services. This Agreement is subject to all valid present and
future Laws of Governmental Authorities now or hereafter having jurisdiction
over the Parties, this Agreement, the Services performed, or the System. It is
the intent of the Parties that no Governmental Authority shall alter any
provisions in the Agreement in such a way that would have the effect of altering
the economic benefits of either Party, as originally contemplated under this
Agreement. The Parties shall (a) vigorously defend and support in good faith the
enforceability of this Agreement and the continuance, without alternation, of
the Services in any and all proceedings before any Governmental Authority in
which this Agreement is subject to review and (b) not initiate or support,
either directly or indirectly, any challenge with any Governmental Authorities
to the rates provided herein or any other modification to this Agreement that
would alter the economic benefits of a Party as originally contemplated under
this Agreement.


43
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Section 14.2    Government Authority Modification. Notwithstanding the
provisions of Section 14.1, if the rates are changed or required to be changed
or any other modification to this Agreement that alters the economic benefits of
a Party, as originally contemplated under this Agreement, in response to any
order, regulation, or other mandate of a Governmental Authority, then no such
change or modification shall constitute a breach or other default under the
terms of this Agreement, and the Parties shall negotiate in good faith to enter
into such amendments to this Agreement or a separate arrangement in order to
give effect, to the greatest extent possible, the economic benefit as originally
contemplated in this Agreement. If, in the reasonable opinion of Midstream Co’s
counsel, a Governmental Authority’s regulation of Midstream Co’s results in
(a) Midstream Co not having the same economic benefits as originally
contemplated under this Agreement or (b) Midstream Co’s or any of its
Affiliate’s pipelines becoming subject to additional legal requirements or
regulation, and the Parties have not mutually agreed as to how to mitigate or
alleviate the foregoing, then Midstream Co shall have the right, without
liability, to terminate this Agreement.
Article 15
Indemnification and Insurance
Section 15.1    Reciprocal Indemnity. To the fullest extent permitted by
applicable Law and except as otherwise set forth in Section 3.5(c) and Section
7.3:
(a)    Producer Indemnification. Producer shall release, protect, defend,
indemnify and hold harmless Midstream Co Group from and against all Losses
directly or indirectly arising out of or in connection with bodily injury,
death, illness, disease or loss or damage to property of Producer or any member
of Producer Group in any way arising out of or relating to this Agreement,
directly or indirectly. THIS RELEASE, DEFENSE AND INDEMNITY OBLIGATION SHALL
APPLY REGARDLESS OF FAULT OF MIDSTREAM CO GROUP OR ANY OTHER PERSONS.
(b)    Midstream Co Indemnification. Midstream Co shall release, protect,
defend, indemnify and hold harmless Producer Group from and against all Losses
directly or indirectly arising out of or in connection with bodily injury,
death, illness, disease, or loss or damage to property of Midstream Co or any
member of Midstream Co Group in any way arising out of or relating to this
Agreement, directly or indirectly. THIS RELEASE, DEFENSE AND INDEMNITY
OBLIGATION SHALL APPLY REGARDLESS OF FAULT OF PRODUCER GROUP OR ANY OTHER
PERSONS.
(c)    Regardless of Fault. AS USED IN THE PRECEDING TWO SUBCLAUSES, THE PHRASE
“REGARDLESS OF FAULT” SHALL MEAN, WITH RESPECT TO ANY LOSS THAT IS CAUSED IN
WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT,
COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE, OR OTHERWISE), STRICT LIABILITY, OR
OTHER FAULT, OF ANY MEMBER OF MIDSTREAM CO GROUP OR THE PRODUCER GROUP, WITHOUT
REGARD TO THE CAUSE OR CAUSES THEREOF AND WITHOUT LIMITATION OF SUCH LOSS AND
WHETHER OR NOT CAUSED BY A PRE-EXISTING CONDITION.
Section 15.2    Indemnification Regarding Third Parties. Each Party shall
release, protect, defend, indemnify and hold the other Party harmless against
any Loss by a Third Party that is not a member of the Producer Group or
Midstream Co Group, to the extent such Loss (a) is caused by the negligence or
willful misconduct of said indemnifying Party or such Party’s Group, or (b) in
the case of Producer as indemnifying Party, results from claims by a Third Party
of title, rights, or encumbrances in or to Product delivered by Producer to a
Receipt Point.
Section 15.3    Penalties. Producer shall release, protect, defend, indemnify,
and hold harmless Midstream Co from any Losses resulting from penalties imposed
by a Downstream Facility in any


44
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





transportation contracts or service agreements associated with, or related to,
Producer’s owned or Controlled Product, including any penalties imposed pursuant
to the Downstream Facility’s tariff.
Section 15.4    Insurance. Midstream Co and Producer shall (a) carry and
maintain no less than the insurance coverage set forth in Exhibit D, and (b)
cause such insurance to be (i) the primary coverage without any right of
contribution from any other insurance held by the other Party to the extent of
the insured Party’s indemnification obligations hereunder, and (ii) written and
endorsed to include waivers of all subrogation rights of the insurers against
Midstream Co and its Group (in the case of Producer’s insurance) or Producer and
its Group (in the case of Midstream Co’s insurance). Unless Producer is Original
Producer, Producer shall also cause the insurance carried and maintained by it
pursuant to this Section 15.4 to be endorsed to name Midstream Co and its Group
as additional insureds or provide blanket additional insured status that covers
Midstream Co and its Group as additional insureds, except in the case of
worker’s compensation insurance. Any insurance provided by OpCo on behalf of
Midstream Co that comports with this Section 15.4 shall be deemed to satisfy
these requirements.
Article 16
Assignment
Section 16.1    Assignment of Rights and Obligations under this Agreement.
(a)    Assignment. Except as specifically otherwise provided in this Agreement,
no Party shall have the right to assign its rights and obligations under this
Agreement (in whole or in part) to another Person except with the prior consent
of Midstream Co (in the case of an assignment by Producer) or Producer (in the
case of an assignment by Midstream Co), which consent may be withheld at such
Party’s sole discretion. Notwithstanding the foregoing, Producer may assign its
rights and obligations under this Agreement to any Person to whom Producer
assigns or transfers an interest in any of the Dedicated Properties insofar as
this Agreement relates to such Dedicated Properties without the consent of
Midstream Co; provided that (A) such Person assumes in writing the obligations
of Producer under this Agreement insofar as it relates to the portion of the
Dedicated Properties so assigned or transferred, such writing shall take the
form of an Agreement Addendum, executed by the applicable Midstream Co and the
Producer Assignee (and others, if appropriate) and such writing shall be
recorded in the real property records of the counties in which the Dedication
Area is located, (B) such assignment is made subject to this Agreement, (C) if
such assignment or transfer is made to an Affiliate of Producer, the Original
Producer shall not be released from any of its obligations under this Agreement
and (D) if such transfer or assignment is to a Producer Assignee (a “Third Party
Assignment”): (1) the Original Producer shall be released from its obligations
under this Agreement with respect to the Dedicated Properties so assigned or
transferred, (2) at least thirty (30) Days prior to the closing date of the
Third Party Assignment (or, if the period between signing and closing is less
than thirty (30) Days, as early as possible and in no event less than two
Business Days prior to the closing of the Third Party Assignment), Producer
shall cause the proposed Producer Assignee to deliver an updated Development
Report to Midstream Co and (3) prior to or on the closing date of the Third
Party Assignment, the Producer Assignee shall deliver to Midstream Co (x) a copy
of the writing pursuant to which the Third Party Assignment is occurring, and
(y) documentation of any Conflicting Dedication affecting any Product of the
Producer Assignee that would otherwise be considered Dedicated Production.
(b)    Notice; Binding Effect. Within 30 Days prior to the date of execution of
a permitted assignment by Producer, Producer shall give Midstream Co notice of
any assignment of this Agreement or Dedicated Properties. Midstream Co shall
give Producer written notice of any assignment of this Agreement within 30 Days
after the date of execution of such permitted assignment. This Agreement shall
be binding upon and inure to the benefit of the respective permitted successors
and assigns of the Parties. Any attempted


45
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





assignment made without compliance with the provisions set forth in this Section
16.1 shall be null and void ab initio.
(c)    Releases not Assignments. Any release of any of the Dedicated Properties
from the Dedications pursuant to Section 2.4 shall not constitute an assignment
or transfer of such Dedicated Properties for the purposes of this Article 16.
Section 16.2    Pre-Approved Assignments.
(a)    Each Party shall have the right without the prior consent of the others
to (i) mortgage, pledge, encumber or otherwise impress a lien or security
interest upon its rights and interest in and to this Agreement, and (ii) make a
transfer pursuant to any security interest arrangement described in clause (i)
above, including any judicial or non-judicial foreclosure and any assignment
from the holder of such security interest to another Person.
(b)    Original Producer (but not any subsequent Producer or Producer Assignee)
may Transfer Dedicated Properties free of the terms, conditions and obligations
of this Agreement in a Transfer (a “Proposed Transaction”), subject to Original
Producer’s compliance with the following:
(i)    Where such Transfer is an exchange of Net Acres of undeveloped Dedicated
Properties (the “Outbound Acreage”) for equivalent Net Acres of properties of a
Third Party located in the Dedication Area, which such properties become subject
to the Dedication under this Agreement (the “Inbound Acreage”), as determined by
Original Producer in good faith taking into account (v) the number of Net Acres
in the Outbound Acreage compared to the Inbound Acreage (which must be within
plus or minus 10%), (w) the location and proximity to of the Inbound Acreage to
an Individual System, including anticipated costs and expenses to install,
build, construct or otherwise place into service infrastructure for the Outbound
Acreage compared to the Inbound Acreage (x) the production reserves, development
plan and timing to bring such production online of the Outbound Acreage compared
to the Inbound Acreage, (y) the value of the Outbound Acreage vs. the Inbound
Acreage (disregarding any benefit that is expected to accrue to Original
Producer and its Affiliates, but including any value that Midstream Co could
reasonably be expected to gain through the Proposed Transaction), and (z) such
other operational and financial considerations as would be taken in similar
transactions in accordance with generally accepted industry practice (including
by way of accelerating volumes to be gathered by Midstream Co and whether
Original Producer is trading non-operated acreage for operated acreage); then:
(A)
Original Producer shall give Midstream Co at least 60 Days’ prior written notice
of the Proposed Transaction, which notice shall be by email from an authorized
officer of Producer holding an office of vice president or more senior and shall
include (1) descriptions of the Inbound Acreage (including section, township and
range (or similar information), an estimate of the number of gross acres in a
lease multiplied by the lessor’s mineral interest (“Lease Acres”), Net Acres,
Lease Acres multiplied by the applicable net revenue interest (“Net Revenue
Acres”), and the portion of such Lease Acres that Original Producer anticipates
it would operate, if it acquires such acreage), (2) descriptions of the Outbound
Acreage (including section, township and range (or similar information), an
estimate of the number of Lease Acres, Net Acres, Net Revenue Acres, and the
portion of such Lease Acres that Producer anticipates it would have operated,
had it not assigned



46
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





such acreage) and reasonably detailed supporting documentation of Producer’s
analysis pursuant to clauses “(v)” through “(z)” above, (3) name of the entity
or entities that are counterparties to the Proposed Transaction, if not
confidential, (4) a detailed description of the Services that would be provided
on the Outbound Acreage vs. the Inbound Acreage, (5) the value that Producer
anticipates that it would receive if Producer consummates the Proposed
Transaction and the value that Producer anticipates it will lose if it does not
consummate the Proposed Transaction and (6) any other information as Producer
determines to be germane;
(B)
The intended execution date for the Proposed Transaction and the intended
closing date for the Proposed Transaction;

(C)
Midstream Co shall have 15 Business Days to provide written notice to Original
Producer if it disputes that the Outbound Acreage and Inbound Acreage are
equivalent, together with reasonably detailed supporting documentation; and

(D)
Producer shall reimburse Midstream Co in full for all actual costs and expenses
incurred by Midstream Co to install, build, construct or otherwise place into
service infrastructure for the Outbound Acreage, so long as Midstream Co had
informed Producer of its intention to install, build, construct or otherwise
place into service the applicable infrastructure by inclusion of same in a
System Plan delivered prior to the closing of the applicable Transfer.

(ii)    Where such Transfer is of Dedicated Properties located in the Permian
Basin and (x) is not of the type described in Section 16.2(b)(i), (y) pertains
solely to Dedicated Properties located outside of the boundary shown on Annex A
to the applicable Agreement Addendum 07, and (z) would not cause the number of
Net Acres of Dedicated Properties Transferred pursuant to this Section
16.2(b)(ii) during the Term of this Agreement, on an aggregate basis, to exceed
2,500 Net Acres. Original Producer shall be responsible for tracking the total
acreage sold under this Section 16.2(b)(ii) and the number of Net Acres
Transferred beginning on the Effective Date and continuing through the end of
the Term and shall, upon request of Midstream Co, provide evidence supporting
Original Producer’s calculation thereof.
(c)    Upon Producer or its Affiliate (as applicable) providing reasonable
documentation to show that it has satisfied, or will satisfy upon the closing of
the Proposed Transaction, the applicable requirements of Section 16.2(b) above,
then, subject to such satisfaction of the applicable requirements of Section
16.2(b) above, Producer and/or its Affiliate (as applicable) shall be entitled
to a permanent release from the Dedications of its relevant interests in the
Dedicated Properties and the production attributable thereto, effective as of
the closing of the Proposed Transaction. If Producer or its Affiliate is
entitled to a release from the Dedications pursuant to this Section 16.2,
Midstream Co shall, within 10 Days following Producer’s written request, execute
and deliver to Producer a release agreement, reasonably acceptable to all
Parties and in recordable form, that reflects such release from the Dedications.
If the Proposed Transaction does not occur within 120 Days of the satisfaction
of the requirements of this Section 16.2, Producer or its Affiliate will not
consummate the Proposed Transaction without again complying with this Section
16.2.


47
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Section 16.3    Change of Control. Except as provided in Section 16.1, nothing
in this Article 16 shall prevent Producer’s members or owners from transferring
their respective interests (whether equity or otherwise and whether in whole or
in part) in Producer and nothing in this Article 16 shall prevent Midstream Co’s
members or owners from transferring their respective interests (whether equity
or otherwise and whether in whole or in part) in Midstream Co. However, if a
change of Control of a Party gives rise to a reasonable basis for insecurity on
the part of the other Party, such change of Control may be the basis for a
request of Adequate Assurance of Performance. Each member or owner of Producer
or Midstream Co, as applicable, shall have the right to assign and transfer such
member’s or owner’s interests (whether equity or otherwise and whether in whole
or in part) in Producer or Midstream Co, as applicable, without restriction
contained in this Agreement.
Article 17
Other Provisions
Section 17.1    Relationship of the Parties. The execution and delivery of an
Agreement Addendum shall create a binding agreement between the Parties
signatory thereto consisting of the terms set forth in such Agreement Addendum
together with the terms set forth in these Agreement Terms and Conditions. The
signatories of one Agreement Addendum shall not be bound to or otherwise in
privity of contract with the signatories of any other Agreement Addendum, and
the execution and delivery of each Agreement Addendum shall form a separate and
distinct contract. This Agreement shall not be deemed or construed to create, a
partnership, joint venture or association or a trust between Producer and
Midstream Co or the Persons party to any other Agreement Addendum. This
Agreement shall not be deemed or construed to authorize any Party to act as an
agent, servant or employee for any other Party for any purpose whatsoever except
as explicitly set forth in this Agreement. In their relations with each other
under this Agreement, the Parties shall not be considered fiduciaries.
Section 17.2    Notices. Unless otherwise specified in the applicable provision,
all notices, consents, approvals, requests, and other communications required or
permitted to be given under this Agreement shall be in writing and delivered
personally, or sent by bonded overnight courier, mailed by U.S. Express Mail or
by certified or registered United States Mail with all postage fully prepaid,
return receipt requested, or, except in the case of notices of breach or
default, sent by electronic mail (including with a PDF of the notice or other
communication attached), in each case, addressed (i) if to Producer, at the
address set forth on the applicable Agreement Addendum and (ii) if to Midstream
Co, at the address set forth on the applicable Agreement Addendum; provided that
in the case of any notice by electronic mail, such notice is confirmed by
communication via another method permitted by this Section 17.2. Any notice,
consent, approval, request, or other communication (“Communications”) given in
accordance herewith shall be deemed to have been given when (a) actually
received or rejected by the addressee in person or by courier, (b) (reserved) or
(c) actually received or rejected by the addressee upon delivery by overnight
courier or United States Mail, as shown in the tracking report or return
receipt, as applicable. Communications may not be transmitted by electronic
mail, except for ordinary course business communications that shall be deemed to
be received, if transmitted during normal business hours on such Business Day,
or if transmitted after normal business hours, on the next Business Day. Any
Person may change their contact information for notice by giving notice to the
other Party in the manner provided in this Section 17.2.
Section 17.3    Entire Agreement; Conflicts. This Agreement (consisting of these
Agreement Terms and Conditions and the applicable Agreement Addendum)
constitutes the entire agreement of Producer and Midstream Co pertaining to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations, and discussions, whether oral or written, of Producer and
Midstream Co pertaining to the subject matter hereof. There are no warranties,
representations, or other agreements between Producer and Midstream


48
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





Co relating to the subject matter hereof except as specifically set forth in
this Agreement, including the exhibits hereto, and no Party shall be bound by or
liable for any alleged representation, promise, inducement, or statements of
intention not so set forth.
Section 17.4    Waivers; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Person waiving compliance. No course of dealing on the part of any
Party, or their respective officers, employees, agents, or representatives, nor
any failure by a Party to exercise any of its rights under this Agreement shall
operate as a waiver thereof or affect in any way the right of such Party at a
later time to enforce the performance of such provision. No waiver by any Party
of any condition, or any breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term or covenant. The rights of
Producer and Midstream Co under this Agreement shall be cumulative, and the
exercise or partial exercise of any such right shall not preclude the exercise
of any other right.
Section 17.5    Amendment.
(a)    This Agreement may be amended only by an instrument in writing executed
(except as otherwise set forth in this Section 17.5) by Producer and Midstream
Co and expressly identified as an amendment or modification.
(b)    In the event of a conflict between (i) these Agreement Terms and
Conditions or any exhibit to this agreement, on the one hand, and (ii) an
applicable Agreement Addendum, on the other, the applicable Agreement Addendum
shall control.
Section 17.6    Governing Law; Arbitration. This Agreement shall be governed by
and construed in accordance with the Laws of the State, excluding any conflicts
of Law rule or principle that might refer construction of such provisions to the
Laws of another jurisdiction. Any dispute, controversy, or claim arising out of
or relating to this Agreement shall be finally settled by arbitration in
accordance with the CPR Institute for Dispute Resolution Rules for
Non-Administered Arbitration then in effect (the “Rules”) by a sole arbitrator
appointed in accordance with the Rules. The arbitrator is not empowered to award
consequential, indirect, special, punitive or exemplary damages, and each Party
irrevocably waives any damages in excess of actual damages. Arbitration shall be
held in the English language in the State, and the decision of the arbitration
panel shall include a statement of the reasons for such decision, and the award
shall be final and binding on Producer and Midstream Co. Awards shall be final
and binding on Producer and Midstream Co from the date they are made and
judgment upon any award may be entered in any court having jurisdiction. The
arbitrator shall apply the Laws of the State, excluding any conflicts of Law
rule or principle that might refer construction of such provisions to the Laws
of another jurisdiction.
Section 17.7    Parties in Interest. Except for parties indemnified hereunder,
nothing in this Agreement shall entitle any Person other than the Parties to any
claim, cause of action, remedy or right of any kind.
Section 17.8    Preparation of Agreement. The Parties and their respective
counsel participated in the preparation of this Agreement. In the event of any
ambiguity in this Agreement, no presumption shall arise based on the identity of
the draftsman of this Agreement.
Section 17.9    Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of


49
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------





the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, Producer and Midstream Co, as
applicable, shall negotiate in good faith to modify this Agreement so as to
effect the original intent of Producer and Midstream Co as closely as possible
in an acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible. A ruling of invalidity, illegality or
unenforceability as to one Agreement shall only be applicable to that Agreement,
not all the Agreements covered by these Agreement Terms and Conditions.
Section 17.10    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by electronic mail shall be
deemed an original signature hereto; provided that the originals of any such
electronically provided signatures shall be provided by the signatory, if
requested by the other Party within a week of exchanging signatures.
Section 17.11    Confidentiality. All data and information exchanged by the
Parties (other than the terms and conditions of this Agreement) and all pricing
terms shall be maintained in strict and absolute confidence and no Party shall
disclose, without the prior consent of the other Parties, any such data,
information or pricing terms unless the release thereof is required by Law
(including any requirement associated with an elective filing with a
Governmental Authority) or the rules or regulations of any stock exchange on
which any securities of the Parties or any Affiliates thereof are traded.
Nothing in this Agreement shall prohibit the Parties from disclosing whatever
information in such manner as may be required by Applicable Law; nor shall any
Party be prohibited by the terms hereof from disclosing information acquired
under this Agreement to any financial institution or investors providing or
proposing financing to a Party or to any Person proposing to purchase the equity
in any Party or the assets owned by any Party. Notwithstanding the foregoing,
the restrictions in this Section 17.11 will not apply to data or information
that (i) is in the possession of the Person receiving such information prior to
disclosure by the other Party, (ii) is or becomes known to the public other than
as a result of a breach of this Agreement or (iii) becomes available to a Party
a non-confidential basis from a source other than the other Party, provided that
such source is not bound by a confidentiality agreement with, or other fiduciary
obligations of confidentiality to, the other Party. This Section will survive
any termination of this Agreement for a period of 24 Months from the end of the
Year in which the date of such termination occurred.


50
First Amended and Restated
Texas Crude Oil Gathering Agreement



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused these Agreement Terms and Conditions
to be executed as of the T&C Effective Date.


On behalf of each Midstream Co:
NOBLE MIDSTREAM PARTNERS LP




By: Noble Midstream GP LLC, its general partner


 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



On behalf of each Producer:
NOBLE ENERGY, INC.








By: /s/ Aaron G. Carlson
Name:
Title:
Aaron G. Carlson
Vice President
 





[Signature Page to the First Amended and Restated Agreement Terms and Conditions
Relating to Crude Oil Gathering Services]

